Exhibit 10.1

SHAREHOLDER AGREEMENT

BETWEEN

ING U.S., INC.

AND

ING GROEP N.V.

DATED AS OF May 7, 2013



--------------------------------------------------------------------------------

  ARTICLE I      DEFINITIONS   

1.1

 

Definitions

     2  

1.2

 

Beneficial Ownership

     7  

1.3

 

Timing of Provisions

     8     ARTICLE II      BOARD OF DIRECTORS AND CORPORATE GOVERNANCE   

2.1

 

Charter and By-Laws

     9  

2.2

 

Board of Directors

     9  

2.3

 

Audit Committee of the Board

     10  

2.4

 

Compensation and Benefits Committee of the Board

     11  

2.5

 

Nominating and Governance Committee of the Board

     12  

2.6

 

Finance Committee of the Board

     13  

2.7

 

Executive Committee of the Board

     13  

2.8

 

Management Risk Committee

     14  

2.9

 

Management Investment Committee

     14  

2.10

 

Implementation

     14     ARTICLE III      GROUP APPROVAL AND CONSENT RIGHTS   

3.1

 

ING Group Approval and Consent Rights at Thirty Percent Threshold

     16  

3.2

 

Implementation

     17     ARTICLE IV      INFORMATION, DISCLOSURE AND FINANCIAL ACCOUNTING   

4.1

 

Information Rights During Equity Accounting Periods

     18  

4.2

 

Information Rights During Full Consolidation Periods

     18  

4.3

 

General Information Requirements

     19  

4.4

 

Reporting Coordination Committee

     19  

4.5

 

Matters Concerning Auditors

     19  

4.6

 

Release of Information and Public Filings

     20  

4.7

 

Information in Connection with Regulatory or Supervisory Requirements

     21  

4.8

 

Implementation with Respect to Legal Disclosures

     22  

4.9

 

Expenses

     22     ARTICLE V      SUBSEQUENT SALES OF COMMON STOCK   

5.1

 

Registration Rights

     23  

5.2

 

Equity Purchase Rights

     23  

5.3

 

Lock-Up Provisions

     24  

5.4

 

Warrants

     25  



--------------------------------------------------------------------------------

  ARTICLE VI      OTHER PROVISIONS   

6.1

 

Other Arrangements

     26  

6.2

 

Other Agreements

     26  

6.3

 

Related Party Transaction Policy

     26  

6.4

 

Certain Policies and Procedures

     26  

6.5

 

Access to Personnel and Data

     27  

6.6

 

Internal Communications Protocols

     27  

6.7

 

Access to Historical Records

     27  

6.8

 

Indemnification; Liability Insurance

     28  

6.9

 

Non-Solicitation

     31     ARTICLE VII      REQUIREMENTS WITH RESPECT      TO ING
GROUP-GUARANTEED OBLIGATIONS   

7.1

 

Aetna Notes

     32  

7.2

 

Reimbursement Obligations with Respect to ING Group Guarantees

     34     ARTICLE VIII      INDEMNIFICATION   

8.1

 

General Cross Indemnification

     35  

8.2

 

Procedure

     35  

8.3

 

Other Matters

     36     ARTICLE IX      DISPUTE RESOLUTION   

9.1

 

Mediation

     37  

9.2

 

Arbitration

     37  

9.3

 

Confidentiality

     38     ARTICLE X      GENERAL PROVISIONS   

10.1

 

Obligations Subject to Applicable Law

     40  

10.2

 

Notices

     40  

10.3

 

Binding Nature of Agreement

     41  

10.4

 

Remedies

     41  

10.5

 

Governing Law

     41  

10.6

 

Counterparts

     41  

10.7

 

Severability

     41  

10.8

 

Confidential Information

     42  

10.9

 

Amendment, Modification and Waiver

     42  

10.10

 

No Assignment

     42  

10.11

 

Further Actions

     42  

10.12

 

No Third Party Beneficiaries

     42  

10.13

 

Discretion of Parties

     42  

10.14

 

Entire Agreement

     43  

10.15

 

Term

     43  

 

ii



--------------------------------------------------------------------------------

Schedules and Annexes

Schedule 1.1(xx) – ING Group Guarantees

Schedule 1.1(kkk) - Other Agreements

Schedule 2.2(f) – Lead Director Responsibilities

Schedule 4.6(b) - Public Reporting Protocol Prior to Majority Holder Date

Annex A – Form of Registration Rights Agreement

Annex B – Form of Amended and Restated Certificate of Incorporation

Annex C – Form of Amended and Restated By-Laws

Annex D – Form of Common Interest Agreement

Annex E – Form of Related Party Transaction Policy

 

iii



--------------------------------------------------------------------------------

SHAREHOLDER AGREEMENT

THIS SHAREHOLDER AGREEMENT is made as of the 7th day of May, 2013.

BETWEEN:

ING U.S., INC., a Delaware corporation

(the “Company”)

- and -

ING GROEP N.V., a public limited liability company formed under the laws of The
Netherlands

(“ING Group”)

(each a “Party” and, collectively, the “Parties”)

RECITALS:

WHEREAS, ING Group is the indirect owner of all of the issued and outstanding
Common Stock (as defined herein) of the Company immediately prior to the date
hereof;

WHEREAS, following Completion of the IPO (as defined herein), ING Group will
continue to own a majority of the outstanding Common Stock, its holdings of
which it will fully divest over time; and

WHEREAS, the Parties hereto wish to set forth certain agreements that will
govern certain matters between them following the Completion of the IPO (as
defined below).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties hereto, intending to be legally
bound, hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

 

1.1 Definitions

In this Agreement, the following terms shall have the following meanings:

 

  (a) “AAA” has the meaning set forth in Section 9.2(a).

 

  (b) “Acceptable Bank” means a U.S. federal- or state-chartered depository
institution or trust company, insured by the Federal Deposit Insurance
Corporation, the long-term debt obligations of which meet the Ratings Standards.

 

  (c) “Acceptable Collateral Agent” means Bank of New York Mellon (or a
successor institution) or any other financial institution in the United States
designated by the Company and acceptable to ING Group in its reasonable
discretion, the long-term debt obligations of which meet the Ratings Standards.

 

  (d) “Acceptable LOC Issuer” means a bank chartered or established pursuant to
the laws of a country that is a member country of the Organisation for Economic
Co-operation and Development, the long-term debt obligations of which meet the
Ratings Standards.

 

  (e) “Actions” has the meaning set forth in Section 8.1(a).

 

  (f) “Aetna Notes” means, collectively, the 6.75% Debentures due 2013 of Lion
Holdings, 7.25% Debentures due 2023 of Lion Holdings, 7.63% Debentures due 2026
of Lion Holdings and 6.97% Debentures due 2036 of Lion Holdings.

 

  (g) “Agreement” and “hereof” and “herein” means this Shareholder Agreement,
including all amendments, modifications and supplements and all annexes and
schedules to any of the foregoing, and shall refer to this Agreement as the same
may be in effect at the time such reference becomes operative.

 

  (h) “Applicable Law” means any domestic or foreign statute, law (including the
common law), ordinance, rule, regulation, published regulatory policy or
guideline, order, judgment, injunction, decree, award or writ of any court,
tribunal or other regulatory authority, arbitrator, governmental authority, or
other Person having jurisdiction, or any consent, exemption, approval or license
of any governmental authority that applies in whole or in part to a Party and,
with respect to the Company, includes the Exchange Act, the Securities Act, the
Delaware General Corporation Law, the rules of the SEC, insurance company laws
and all related regulations, guidelines and instructions and the rules of the
Exchange and any other exchange or quotation system on which the securities of
the Company are listed or traded from time to time.

 

  (i) “Appropriate Collateral Documentation” means documents and instruments
sufficient to grant a first-priority perfected security interest in the
Collateral to ING Group (or its applicable Subsidiary as provided in
Section 7.1(b) hereof) as security for the Company’s obligations under
Section 7.2(a) hereof, pursuant to the New York Uniform Commercial Code as in
effect from time to time (or any successor statute), and which contains the
provisions set forth in Section 7.1(c) hereof.

 

  (j) “Bankruptcy Laws” means Title 11 of the United States Code, as amended,
and other Federal, State or foreign laws principally dealing with the
liquidation, reorganization, administration, conservatorship or receivership of
insolvent debtors, including provisions of Federal, state and foreign laws and
regulation principally dealing with the rehabilitation or liquidation of
regulated insurance entities.

 

2



--------------------------------------------------------------------------------

  (k) “Board of Directors” means the board of directors of the Company from time
to time.

 

  (l) “Business Day” means any day except a (i) Saturday, (ii) Sunday, (iii) any
day on which the principal office of the Company or of ING Group is not open for
business, and (iv) any other day on which commercial banks in New York or in The
Netherlands are authorized or obligated by law or executive order to close.

 

  (m) “Calculation Day” has the meaning set forth in Section 7.1(e) hereof.

 

  (n) “Capital Management Facilities” means debt or other obligations of the
Company or any of its Subsidiaries (a) in respect of AXXX, XXX and other similar
insurance reserve requirements, (b) incurred in connection with repurchase
agreements and securities lending, (c) to the extent the proceeds of which are
used directly or indirectly (including for the purpose of funding portfolios
that are used to fund trusts in order) to support AXXX, XXX and other similar
insurance reserve requirements, (d) to the extent the proceeds of which are used
to fund discrete customer-related assets or pools of assets (and related hedge
instruments and capital) that are at least notionally segregated from other
assets and have sufficient cash flow to pay principal and interest thereof, with
insignificant risk of other assets of the Company or its Subsidiaries being
called upon to make such principal and interest payments, (e) in respect of
letters of credit issued on behalf of any Subsidiary for insurance regulatory or
reinsurance purposes, (f) that is consolidated on the balance sheet of the
Company as a “variable interest entity” under ASC 810 (or any successor
interpretations or amendments thereto), (g) in the form of guaranteed investment
contracts, the proceeds of which are used to fund the Company’s Closed Block
Institutional Spread Products business, substantially in accordance with past
practice, (h) that is owed to a Federal Home Loan Bank, (i) that is owed
exclusively to the Company or one or more Subsidiaries of the Company, provided
that for purposes of this clause (i), the term “Subsidiary” shall be defined
solely by reference to the first sentence of the definition in Section 1.1(kkk)
hereof.

 

  (o) “Capital Stock” means a share of the equity capital of a Person or a
security convertible (whether or not such conversion is contingent or
conditional) into the equity capital of a Person.

 

  (p) “Collateral” has the meaning set forth in Section 7.1(b) hereof.

 

  (q) “CEO” means the Chief Executive Officer of the Company from time to time
(or the equivalent successor position), as appointed by the Board of Directors.

 

  (r) “CFO” means the Chief Financial Officer of the Company from time to time
(or the equivalent successor position), as appointed by the Board of Directors.

 

  (s) “Common Stock” means the common stock, par value $0.01, of the Company.

 

  (t) “Company” has the meaning set forth in the preamble to this Agreement.

 

  (u) “Company Auditor” means the independent registered public accounting firm
responsible for conducting the audit of the Company’s annual financial
statements.

 

  (v) “Company Slate” means the candidates for election as Director proposed or
recommended by the Board of Directors to the Company’s stockholders in
connection with a meeting of stockholders.

 

  (w) “Completion of the IPO” means the occurrence of the later to occur of
(i) settlement of the first sale of Common Stock pursuant to the IPO
Registration Statement and (ii) the listing of the Common Stock on the Exchange,
and, if the context so requires, the time of such later occurrence.

 

3



--------------------------------------------------------------------------------

  (x) “COO” means the Chief Operating Officer of the Company from time to time
(or the equivalent successor position), as appointed by the Board of Directors.

 

  (y) “Coverage Change” has the meaning set forth in Section 6.8(e).

 

  (z) “CRO” means the Chief Risk Officer of the Company from time to time (or
the equivalent successor position), as appointed by the Board of Directors.

 

  (aa) “Critical Policy” has the meaning set forth in Section 6.4(a).

 

  (bb) “Director” means a member of the Board of Directors and “Directors” has a
correlative meaning.

 

  (cc) “Disclosure Controls and Procedures” means controls and other procedures
designed to ensure that information required to be disclosed by the Company and
ING Group under Applicable Law is recorded, processed, summarized and reported
within applicable time periods, including controls and procedures designed to
ensure that such information is accumulated and communicated to the Company’s
management, including the CEO and CFO, and to ING Group, as appropriate to allow
timely decisions regarding required disclosure.

 

  (dd) “DNB” means De Nederlandsche Bank, or the Dutch National Bank.

 

  (ee) “DNB Remuneration Framework” means the remuneration framework agreed to
between ING Group and DNB and effective as of January 1, 2012, and the
implementing statutes thereof of the Kingdom of the Netherlands, as each shall
be amended or revised from time to time.

 

  (ff) “Equity Awards” means a grant to a Director or employee of the Company of
vested or unvested shares of Common Stock or restricted Common Stock, options to
acquire shares of Common Stock, restricted stock units, “phantom” stock units or
similar interests in the Company’s common equity, in each case pursuant to an
equity compensation plan approved by the Board of Directors.

 

  (gg) “Excess Amount” has the meaning set forth in Section 7.1(e) hereof.

 

  (hh) “Exchange” means the New York Stock Exchange.

 

  (ii) “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.

 

  (jj) “Executive Officer” means the CEO, CFO, COO, CRO and all other persons
qualifying as “officers” of the Company for purposes of Rule 16a-1(f) under the
Exchange Act.

 

  (kk) “First Threshold Date” means the first date on which ING Group ceases to
beneficially own at least 35% of the outstanding Common Stock.

 

  (ll) “GAAP” means generally accepted accounting principles in the United
States, as in effect from time to time.

 

  (mm) “Group Director” means a Director designated by ING Group pursuant to its
nomination rights set forth in Section 2.2(d) hereof or otherwise designated in
writing by ING Group to the Board of Directors to act in such capacity, and
“Group Directors” has a correlative meaning.

 

4



--------------------------------------------------------------------------------

  (nn) “Group Individual” has the meaning set forth in Section 6.8(o).

 

  (oo) “Group Share Fraction” has the meaning set forth in Section 5.2(b).

 

  (pp) “IFRS” means International Financial Reporting Standards, as adopted by
the European Union.

 

  (qq) “Indemnifying Party” has the meaning set forth in Section 8.2(a).

 

  (rr) “Indemnitees” has the meaning set forth in Section 8.2(a).

 

  (ss) “Independent Director” means a Director who is both (i) a NYSE
Independent Director and (ii) “independent” for purposes of Rule 10A-3(b)(1)
under the Exchange Act.

 

  (tt) “ING Group” has the meaning set forth in the preamble to this Agreement.

 

  (uu) “ING Group Auditor” means the independent certified public accountants
responsible for conducting the audit of ING Group’s annual financial statements.

 

  (vv) “ING Group Debt Obligations” has the meaning set forth in
Section 7.1(b)(iv) hereof.

 

  (ww) “ING Group Designee” means a Group Director or a person designated by a
Group Director for purposes of acting on behalf of ING Group under this
Agreement.

 

  (xx) “ING Group Guarantees” means the guarantee obligations set forth on
Schedule 1.1(xx) hereto.

 

  (yy) “Information Party” has the meaning set forth in Section 4.8(c) hereof.

 

  (zz) “Internal Control Over Financial Reporting” means a process designed by,
or under the supervision of, the CEO and CFO and effected by the Board of
Directors, Company management and other personnel, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles and includes those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit preparation of financial statements in accordance with
generally accepted accounting principles, and that receipts and expenditures of
the Company are being made only in accordance with authorizations of management
of the Company and the Board of Directors and (z) provide reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of the Company’s assets that could have a material effect on its
financial statements.

 

  (aaa) “Investment Grade” means a rating of at least “BBB-“ by Standard &
Poor’s and at least “Baa3” by Moody’s, provided that if only one of Standard &
Poor’s or Moody’s shall provide a relevant rating, a rating will be “Investment
Grade” if it is a rating of at least “BBB-“ by Standard & Poor’s or at least
“Baa3” by Moody’s.

 

  (bbb) “IPO Registration Statement” means the Registration Statement on Form
S-1, as amended, relating to the initial public offering of the Common Stock.

 

5



--------------------------------------------------------------------------------

  (ccc) “Lead Director” shall mean the Director designated as such by the Board
of Directors pursuant to Section 2.2(f) hereof.

 

  (ddd) “Letter of Credit” has the meaning set forth in Section 7.1(b)(iii)
hereof.

 

  (eee) “Losses” has the meaning set forth in Section 8.1(a).

 

  (fff) “Majority Holder Date” means the first date on which ING Group ceases to
beneficially own more than 50% of the outstanding Common Stock.

 

  (ggg) “Moody’s” means Moody’s Investors Service, Inc.

 

  (hhh) “New York Courts” means the Federal and New York State courts located in
the Borough of Manhattan in The City of New York.

 

  (iii) “NYSE Independent Director” means a Director who is “independent” within
the meaning of that term used in Rule 303A.02 of the NYSE Manual.

 

  (jjj) “NYSE Manual” means the Listed Company Manual of the New York Stock
Exchange, as amended.

 

  (kkk) “Other Agreements” means those agreements, each dated the date hereof,
between the Company and ING Group and listed on Schedule 1.1(kkk) hereto.

 

  (lll) “Party” and “Parties” have the respective meanings set forth in the
preamble to this Agreement.

 

  (mmm) “Person” means any individual, corporation, partnership, joint venture,
limited liability company, association or other business entity and any trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

  (nnn) “Purchase Right Shares” has the meaning set forth in Section 5.2(a).

 

  (ooo) “Purchase Right Share Amount” has the meaning set forth in
Section 5.2(b).

 

  (ppp) “Purchase Right Share Price” has the meaning set forth in
Section 5.2(b).

 

  (qqq) “Qualified Compensation Director” means a Director who is (i) a
“Non-Employee Director” as defined in
Rule 16b-3(b)(3)(i) under the Exchange Act and (ii) an “outside director” as
defined in Treasury Regulations Section 1.162-27(e)(3)(i), provided, however
that a Qualified Compensation Director need not satisfy the condition set forth
in clause (ii) until the date of the first regularly scheduled meeting of the
shareholders of the Company that occurs more than 12 months after the Completion
of the IPO.

 

  (rrr) “Ratings Standards” means a credit rating of (i) at least “A” by
Standard & Poor’s or at least “A2” by Moody’s and (ii) no lower than “A-“ by
Standard & Poor’s and no lower than “A3” by Moody’s. For the avoidance of doubt,
the Rating Standards shall not be met unless both Standard & Poor’s and Moody’s
provide current ratings meeting the foregoing criteria.

 

  (sss) “Registration Rights Agreement” means the registration rights agreement
dated the date hereof between the Company and ING Group in the form attached
hereto as Annex A.

 

  (ttt) “Regulation S-K” means Regulation S-K under the Securities Act and the
Exchange Act.

 

6



--------------------------------------------------------------------------------

  (uuu) “Rules” has the meaning set forth in Section 9.2(a).

 

  (vvv) “SEC” means the United States Securities and Exchange Commission.

 

  (www) “Second Threshold Date” means the date on which ING Group ceases to
beneficially own at least 30% of the outstanding Common Stock.

 

  (xxx) “Securities Act” means the United States Securities Act of 1933, as
amended.

 

  (yyy) “Short Term Funding Instruments” means commercial paper or other debt
securities issued by the Company or any Subsidiary having a stated maturity not
exceeding 364 days from the date of issuance.

 

  (zzz) “Standard & Poor’s” means Standard & Poor’s Ratings Services.

 

  (aaaa) “Subsidiary” of a Party shall mean any corporation, partnership, joint
venture, limited liability company, association or other entity of which such
Party has the ownership, directly or indirectly, of more than fifty percent
(50%) of the voting securities or similar ownership interests, including any
securities or similar ownership interests which are voting only upon the
occurrence of a contingency where such contingency has occurred and is
continuing. For purposes of this Agreement, (i) ING Pomona Holdings LLC and its
Subsidiaries shall not be deemed to be Subsidiaries of the Company, (ii) no
investment fund, investment company, collective investment trust or similar
vehicle sponsored, formed or seeded by the Company or any of its Subsidiaries
shall be deemed to be a Subsidiary of the Company and (iii) the Company and its
Subsidiaries shall not be deemed to be Subsidiaries of ING Group.

 

  (bbbb) “Third-Party Debt Collateral” has the meaning set forth in
Section 7.1(b)(ii) hereof.

 

  (cccc) “Third Threshold Date” means the date on which ING Group ceases to
beneficially own at least 20% of the outstanding Common Stock.

 

  (dddd) “Warrants” means warrants to purchase up to 26,050,846 shares of Common
Stock (subject to adjustment pursuant to the Warrant Agreement) at an initial
strike price of $48.75 per share, issued pursuant to the Warrant Agreement,
dated as of the date hereof, between the Company and Computershare Inc. and
Computershare Trust Company, N.A.

 

  (eeee) “Wholly Owned Subsidiary” means a Subsidiary, 100% of the Capital Stock
of which is owned, directly or indirectly, by a Party.

 

1.2 Beneficial Ownership

 

  (a) For purposes of this Agreement, ING Group shall:

 

  (i) be deemed to beneficially own securities which are beneficially owned by
ING Group’s Subsidiaries; and

 

  (ii) be deemed to be acting on behalf of ING Insurance International B.V. and
ING Verzekeringen N.V., in their capacities as holders of legal and economic
interests, respectively, in Common Stock.

 

7



--------------------------------------------------------------------------------

1.3 Timing of Provisions

 

  (a) In this Agreement, any provision which applies “until” a specified date
shall apply on such specified date, and shall cease to apply on the date
immediately following such specified date.

 

8



--------------------------------------------------------------------------------

ARTICLE II

BOARD OF DIRECTORS AND CORPORATE GOVERNANCE

 

2.1 Charter and By-Laws

 

  (a) The Company has, prior to the Completion of the IPO, filed with the
Secretary of State of the State of Delaware, and caused to become effective, the
amended and restated certificate of incorporation attached hereto as Annex B.

 

  (b) The Board of Directors has, prior to the Completion of the IPO, adopted
the amended and restated by-laws attached hereto as Annex C.

 

2.2 Board of Directors

 

  (a) As of, or within a short period of time following, the Completion of the
IPO, the Board of Directors shall consist of nine members, and from such time
until the Majority Holder Date, the Company and ING Group shall use their best
efforts to cause the Board of Directors to consist of nine members, in each case
as follows:

 

  (i) the CEO;

 

  (ii) five Group Directors (one or more of which may, at the discretion of ING
Group, be Independent Directors); and

 

  (iii) three Independent Directors (in addition to any Group Directors who are
also Independent Directors).

 

  (b) At all times, at least two of the Independent Directors shall also be
Qualified Compensation Directors.

 

  (c) On and after the first anniversary of the Majority Holder Date, the Board
of Directors may reduce the number of Directors on the Board of Directors to no
fewer than seven.

 

  (d) ING Group shall have the right to include on each Company Slate the
following number of Directors, which shall each be designated as “Group
Directors”:

 

  (i) Until the Majority Holder Date, a majority of the directors on the Board
of Directors (or such lower number as ING Group shall determine);

 

  (ii) After the Majority Holder Date and until the First Threshold Date:
(A) three, if there shall be at such time at least eight Directors on the Board
of Directors and (B) two, if there shall be at such time fewer than eight
Directors on the Board of Directors;

 

  (iii) After the First Threshold Date and until the Third Threshold Date:
(A) two, if there shall be at such time at least eight Directors on the Board of
Directors and (B) one, if there shall be at such time fewer than eight Directors
on the Board of Directors; and

 

  (iv) After the Third Threshold Date, none.

 

9



--------------------------------------------------------------------------------

  (e) Until the Third Threshold Date, the Company shall use its best efforts:

 

  (i) to cause there to be on the Board of Directors at all times that number of
Group Directors for which ING Group maintains nomination rights pursuant to
Section 2.2(d);

 

  (ii) to prevent any change being made to the number of Directors on the Board
of Directors without the consent of ING Group;

 

  (iii) to fill any vacancy on the Board of Directors created by the
resignation, removal or incapacity of any Group Director with another Group
Director candidate identified by ING Group, to the extent ING Group would at
such time have nomination rights for such Group Director candidate pursuant to
Section 2.2(d); and

 

  (iv) not to permit the removal of any Group Director without ING Group’s
consent, to the extent ING Group would at such time have nomination rights for
such Group Director pursuant to Section 2.2(d).

 

  (f) Until the Third Threshold Date (and after such time, if so determined by
the Board of Directors in its sole discretion), if the Board of Directors has
appointed a Chairman who is not an Independent Director:

 

  (i) the Board of Directors shall designate one of the Independent Directors
who is not a Group Director as its “Lead Director”;

 

  (ii) the Lead Director shall preside over meetings of the Directors held in
the absence of any Director who is also an Executive Officer, which meetings
shall be held at least once during each fiscal quarter of the Company (although
the parties expect that such meetings will be held more frequently, generally
prior to or immediately following each scheduled meeting of the Board of
Directors);

 

  (iii) the Lead Director shall preside over meetings of the Independent
Directors held in the absence of any Director who is not a NYSE Independent
Director, which meetings shall be held at least annually; and

 

  (iv) the Lead Director shall have the responsibilities and authority set forth
in Schedule 2.2(f) hereto and, to the extent not inconsistent with any other
provision of this Agreement, such additional responsibilities as the Board of
Directors may direct from time to time.

 

2.3 Audit Committee of the Board

 

  (a) As of, or within a short period of time following, the Completion of the
IPO, the Board of Directors shall have established an audit committee that shall
consist of three Independent Directors. At the option of ING Group, the Board of
Directors shall appoint a fourth Director (as designated by ING Group, so long
as such Director shall also meet the standard for audit committee membership as
set forth in the NYSE Manual) to the audit committee, who, until the date
immediately preceding the first anniversary of the date upon which the IPO
Registration Statement becomes effective, need not be an Independent Director.

 

  (b) At any time during which the Board of Directors includes a Group Director
who is also an Independent Director, at least one member of the Audit Committee
shall be a Group Director, so long as such Group Director shall also meet the
standards for audit committee membership as set forth in the NYSE Manual.

 

10



--------------------------------------------------------------------------------

  (c) The audit committee shall have responsibilities and authority consistent
with Rule 10A-3 under the Exchange Act and Rule 303A.07 of the NYSE Manual, and
such additional responsibilities and authority, not inconsistent with this
agreement, as shall be delegated to it by the Board of Directors from time to
time.

 

  (d) The audit committee shall have at all times at least one member who is an
“audit committee financial expert” as defined in Item 407(d)(5) of Regulation
S-K under the Exchange Act.

 

2.4 Compensation and Benefits Committee of the Board

 

  (a) As of, or within a short period of time following, the Completion of the
IPO, the Board of Directors shall have established a compensation and benefits
committee that shall consist of (i) two or more Independent Directors (at least
two of which are Qualified Compensation Directors) and (ii) one or more Group
Directors (as determined by the Board of Directors).

 

  (b) From the Completion of the IPO until the Majority Holder Date, the
following provisions will apply:

 

  (i) the compensation and benefits committee of the Board of Directors shall be
responsible for:

 

  (A) reviewing and approving the compensation of each of the Executive
Officers;

 

  (B) reviewing the equity compensation plans and other compensation plans of
the Company, and making recommendations to the Board of Directors as to any
changes to such plans;

 

  (C) subject to Section 2.4(d) hereof, making recommendations to the Board of
Directors as to performance-based awards and target levels under
performance-based compensation arrangements;

 

  (D) preparing, or supervising the preparation of, the report required by
Item 407(e)(5) of Regulation S-K for inclusion in the Company’s proxy statement;
and

 

  (E) such other responsibilities, not inconsistent with this Agreement, as
shall be delegated to it by the Board of Directors from time to time; and

 

  (ii) the Board of Directors shall be responsible for:

 

  (A) subject to Section 2.4(d) hereof, approving and adopting the equity
compensation plans and other compensation plans of the Company; and

 

  (B) subject to Section 2.4(d) hereof, approving performance-based awards and
target levels under performance-based compensation arrangements.

 

  (c) On the Majority Holder Date (or on such earlier date as ING Group shall
determine), the compensation and benefits committee shall begin to transition to
full compliance with Section 303A.05 of the NYSE Manual, according to the
following schedule:

 

  (i) as of the Majority Holder Date:

 

  (A) to the extent not already so delegated, the Board of Directors shall
delegate to the compensation and benefits committee the responsibilities and
authority set forth in Section 303A.05 of the NYSE Manual; and

 

  (B) to the extent not already the case, the Board of Directors shall appoint
at least one Independent Director to sit on the compensation and benefits
committee;

 

11



--------------------------------------------------------------------------------

  (ii)

on the 90th day following the Majority Holder Date (or such earlier date as ING
Group shall determine), to the extent not already the case, the Board of
Directors shall appoint a number of additional Independent Directors to sit on
the compensation and benefits committee so that it shall consist of a majority
of Independent Directors (at least two of which are Qualified Compensation
Directors);

 

  (iii) on the anniversary of the Majority Holder Date (or such earlier date as
ING Group shall determine), the membership of the compensation and benefits
committee shall be adjusted so that it consists solely of Independent Directors
(at least two of which are Qualified Compensation Directors), as determined by
the Board of Directors.

 

  (d) From the Completion of the IPO until the Majority Holder Date, and during
any other time that the compensation and benefits committee includes members who
are not Qualified Compensation Directors, the compensation and benefits
committee shall maintain a subcommittee consisting solely of two or more
Qualified Compensation Directors who shall be responsible for:

 

  (i) approving any grants of equity or equity-based compensation awards to an
Executive Officer or director of the Company;

 

  (ii) determining performance goals for performance-based compensation of the
Executive Officers and the satisfaction thereof; and

 

  (iii) such other matters as shall be delegated to the subcommittee by the
compensation and benefits committee or as shall be required by Applicable Law to
be approved or determined by Qualified Compensation Directors.

 

  (e) Following the Majority Holder Date, the compensation and benefits
committee shall have responsibilities and authority consistent with Rule 303A.05
of the NYSE Manual, and such additional responsibilities and authority, not
inconsistent with this agreement, as shall be delegated to it by the Board of
Directors from time to time. Following the Majority Holder Date, the
compensation and benefits committee shall also comply with any rule of the
Exchange implementing Rule 10C-1 under the Exchange Act upon the effectiveness
of such rule, provided, however, that any phase-in or transition provisions
contained in such rule shall be utilized to the extent not otherwise
inconsistent with this Agreement.

 

  (f) The provisions of this Section 2.4 shall be subject in all respects to the
requirements of Section 6.4(c) hereof.

 

2.5 Nominating and Governance Committee of the Board

 

  (a) As of the Completion of the IPO, the Board of Directors shall have
established a nominating and governance committee consisting of (i) one or more
Independent Directors and (ii) one or more Group Directors (as determined by the
Board of Directors).

 

12



--------------------------------------------------------------------------------

  (b) On the Majority Holder Date (or on such earlier date as ING Group shall
determine), the nominating and governance committee shall begin to transition to
full compliance with Section 303A.06 of the NYSE Manual, according to the
following schedule:

 

  (i) as of the Majority Holder Date (or such earlier date as ING Group shall
determine), the Board of Directors will appoint at least one Independent
Director to the nominating and governance committee;

 

  (ii)

on the 90th day following the Majority Holder Date (or such earlier date as ING
Group shall determine), the Board of Directors shall appoint a number of
Independent Directors to sit on the nominating and governance committee so that
it shall consist of a majority of Independent Directors;

 

  (iii) on the anniversary of the Majority Holder Date (or such earlier date as
ING Group shall determine), the membership of the nominating and governance
committee shall be adjusted so that it consists solely of Independent Directors,
as determined by the Board of Directors.

 

  (c) The nominating and governance committee shall at all times exercise the
responsibilities and authority set forth under Rule 303A.04 of the NYSE Manual,
and such additional responsibilities and authority, not inconsistent with this
agreement, as shall be delegated to it by the Board of Directors from time to
time, subject in each case to ING Group’s nomination rights under Section 2.2(d)
hereof.

 

2.6 Finance Committee of the Board

 

  (a) As of the Completion of the IPO, the Board of Directors shall have
established a finance committee consisting of such Directors as shall be
determined by the Board of Directors and with such responsibilities, not
inconsistent with this Agreement, as shall be determined by the Board of
Directors.

 

2.7 Executive Committee of the Board

 

  (a) As of the Completion of the IPO, the Board of Directors shall have
established an executive committee consisting of:

 

  (i) The CEO

 

  (ii) One Independent Director who is not a Group Director; and

 

  (iii) two Group Directors, one of whom shall be designated by ING Group as an
alternate (which alternate shall be considered a member of the Executive
Committee of the Board only when the other Group Director is unable to attend a
meeting or cast a vote).

 

  (b) Following the First Threshold Date, the two Group Directors may be
replaced by one or more Directors, as determined by the Board of Directors.

 

  (c) Until the Majority Holder Date, the executive committee shall only act
with the consent of a majority of the members of the committee, which majority
must include a Group Director.

 

  (d) At any time that a Group Director is a member of the Executive Committee,
such Group Director shall be available to the other committee members on short
notice (generally meaning within 24 hours of any communication being sent), or
shall provide for the alternate Group Director or for a delegate (who shall also
be a Group Director) to be available within such a time period.

 

  (e) The executive committee shall have such authority as shall be delegated to
it by the Board of Directors from time to time; provided, however, that until
the Third Threshold Date, the executive committee shall report promptly to the
Board of Directors any actions or decisions it has taken in reliance on its
delegated authority.

 

13



--------------------------------------------------------------------------------

2.8 Management Risk Committee

 

  (a) As of the Completion of the IPO, the Board of Directors shall have
established a management risk committee, which shall be a management committee
and which shall report periodically to the audit committee of the Board of
Directors.

 

  (b) The management risk committee shall consist of (i) the CRO and (ii) such
other employees of the Company as shall be appointed from time-to-time by the
CEO.

 

  (c) Until the Third Threshold Date, ING Group shall be entitled to appoint up
to three observers to attend each meeting of the management risk committee, and
shall be entitled to receive all materials, reports and other communications
from the management risk committee. The presence or participation of such
observers shall not be required for the management risk committee to act,
provided, however, that such presence or participation may not be interfered
with by the Company.

 

  (d) The management risk committee shall be the principal management committee
of the Company responsible for assisting the audit committee and the Board of
Directors in monitoring the Company’s risk and capital profile and policies. The
Board of Directors shall be entitled to receive reports directly from the
Company’s CRO.

 

2.9 Management Investment Committee

 

  (a) As of the Completion of the IPO, the Board of Directors shall have
established a management investment committee, which shall be a management
committee and which shall report periodically to the Board of Directors.

 

  (b) The management investment committee shall consist of such employees of the
Company as shall be appointed from time-to-time by the CEO.

 

  (c) Until the Third Threshold Date, ING Group shall be entitled to appoint up
to three observers to attend each meeting of the management investment
committee, and shall be entitled to receive all materials, reports and other
communications from the management investment committee. The presence or
participation of such observers shall not be required for the management
investment committee to act, provided, however, that such presence or
participation may not be interfered with by the Company.

 

  (d) The management investment committee shall be the principal management
committee of the Company responsible for setting the Company’s investment
policies and practices subject to approval by the Board of Directors, monitoring
the Company’s general account and other investments and assisting the Board of
Directors in its oversight of these matters.

 

2.10 Implementation

 

  (a) The Company shall make such disclosures, and shall take such other steps,
as shall be required to avail itself of such exemptions from Exchange rules and
other Applicable Law so as to permit the full implementation of this Article II.

 

14



--------------------------------------------------------------------------------

  (b) Any determination by or consent of ING Group pursuant to this Article II
shall be evidenced in a writing signed by (i) at least two of the Group
Directors, if at such time two or more Group Directors shall hold office or
(ii) one Group Director, if at such time only one Group Director shall hold
office.

 

  (c) For the avoidance of doubt, except as expressly stated above, Group
Directors (i) shall not be required to be Independent Directors or meet any
standard of independence from the Company and (ii) may be officers or employees
of ING Group, but not of the Company.

 

15



--------------------------------------------------------------------------------

ARTICLE III

GROUP APPROVAL AND CONSENT RIGHTS

 

3.1 ING Group Approval and Consent Rights at Thirty Percent Threshold

 

  (a) Until the Second Threshold Date, the Company shall not (either directly or
indirectly through a Subsidiary, or through one or a series of related
transactions) take any of the following actions without the prior written
consent of ING Group:

 

  (i) Any merger, consolidation or similar transaction (or any amendment to or
termination of an agreement to enter into such a transaction) involving the
Company or any Subsidiary of the Company, on the one hand, and any other Person,
on the other hand; other than (A) an acquisition of 100% of the Capital Stock of
such other Person or (B) disposition of 100% of the Capital Stock of a
Subsidiary of the Company, in each case (x) involving consideration not
exceeding $1 billion and (y) where none of (1) the book value of the assets or
liabilities or (2) the sum of the assets under management and assets under
administration of such Person exceeds $5 billion.;

 

  (ii) Any acquisition or disposition of securities, assets or liabilities
(including through reinsurance transactions) involving consideration or book
value greater than $1 billion, other than transactions involving assets invested
in the Company’s consolidated general account and approved in accordance with
the Company’s established policies and procedures to monitor invested assets;

 

  (iii) Any increase or decrease in the authorized Capital Stock of the Company,
or the creation of any new class or series of Capital Stock of the Company;

 

  (iv) Any issuance or acquisition (including stock buy-backs, redemptions and
other reductions of capital) of Capital Stock of the Company or any of its
Subsidiaries, except:

 

  (A) issuances of Equity Awards;

 

  (B) issuances of Capital Stock of a Subsidiary to a Wholly Owned Subsidiary,
or acquisitions of Capital Stock of a Subsidiary by a Wholly Owned Subsidiary;
and

 

  (C) issuances or acquisitions of Capital Stock that, in the express judgment
of the Board of Directors as stated in the authorizing resolutions thereof, are
necessary to maintain (x) adequate capitalization of the Company or any
Subsidiary, (y) compliance with covenants contained in any instrument under
which the Company or any Subsidiary has issued indebtedness or (z) compliance
with Applicable Law.

 

  (v) Any issuance or acquisition (including redemptions, prepayments,
open-market or negotiated repurchases or other transactions reducing the
outstanding debt of the Company or any Subsidiary) of any debt security of the
Company or any Subsidiary, in each case involving an aggregate principal amount
exceeding $1 billion, except Short Term Funding Instruments and Capital
Management Facilities;

 

  (vi) Any other incurrence of a debt obligation of the Company or any
Subsidiary having a principal amount greater than $1 billion, except Capital
Management Facilities;

 

16



--------------------------------------------------------------------------------

  (vii) Entry into or termination of any joint venture or cooperation
arrangements involving assets having a value exceeding $1 billion;

 

  (viii) The listing or delisting of securities of the Company or any of its
Subsidiaries on a securities exchange, other than the listing or delisting of
debt securities on the Exchange or any other securities exchange located solely
in the United States;

 

  (ix) Any amendments to the charter (or equivalent authorizing document) of the
management risk committee or the management investment committee that affects
(A) the obligations of such committees to report their activities (or those of
their respective subcommittees) to the Board of Directors or (B) the scope of
authority of such committees;

 

  (x) The amendment (or approval or recommendation of the amendment) of the
Company’s certificate of incorporation or by-laws;

 

  (xi) With respect to the Company or any Subsidiary, any filing or the making
of any petition under Bankruptcy Laws, any general assignment for the benefit of
creditors, any admission of an inability to meet obligations generally as they
become due or any other act the consequence of which is to subject the Company
or any Subsidiary to a proceeding under Bankruptcy Laws; or

 

  (xii) Any dissolution or winding-up of the Company.

 

3.2 Implementation

 

  (a) The consent or approval of ING Group for any action for which ING Group
has consent or approval rights under this Article III shall be evidenced in a
writing signed (i) at least two of the Group Directors, if at such time two or
more Group Directors shall hold office or (ii) one Group Director, if at such
time only one Group Director shall hold office.

 

  (b) In exercising its rights pursuant to this Article III, ING Group shall
periodically consult with the Independent Directors, through the Lead Director,
and consider in good faith their views.

 

17



--------------------------------------------------------------------------------

ARTICLE IV

INFORMATION, DISCLOSURE AND FINANCIAL ACCOUNTING

 

4.1 Information Rights During Equity Accounting Periods

 

  (a) The Company agrees that, during a period that beginning when Section 4.2
hereof ceases to apply and ends on the later of (A) ING Group being no longer
required under IFRS (x) to account in its financial statements for its holdings
in the Company under an equity method or (y) to consolidate the financial
statements of the Company with its financial statements and (B) the Third
Threshold Date, unless ING Group shall earlier provide written notice to the
Company that it is opting-out of this Section 4.1, the Company shall provide ING
Group with (i) information and data relating to the business and financial
results of the Company and its Subsidiaries and (ii) access, during usual
business hours, to the Company’s personnel, data and systems, in each case to
the extent that such information, data or access is required for ING Group to
meet its legal, financial or regulatory obligations or requirements (as
determined by ING Group in its reasonable judgment).

 

4.2 Information Rights During Full Consolidation Periods

 

  (a) The Company agrees that, so long as ING Group is required under IFRS to
consolidate the financial statements of the Company with its financial
statements, and in any case for all financial periods commencing prior to the
Majority Holder Date:

 

  (i) General Principles. The Company shall continue to provide ING Group with
(A) information and data relating to the business and financial results of the
Company and its Subsidiaries and (B) access to the Company’s personnel, data and
systems, in each case in the same manner as it does immediately prior to the
Completion of the IPO;

 

  (ii) Accounting Systems and Principles. The Company shall maintain accounting
principles, systems and reporting formats that are consistent with ING Group’s
financial accounting practices in effect as of the Completion of the IPO, and
shall thereafter in good faith consider any changes to such principles, systems
or reporting formats requested by ING Group;

 

  (iii) Controls and Procedures. The Company shall, and shall cause each of its
Subsidiaries, to:

 

  (A) maintain Disclosure Controls and Procedures;

 

  (B) maintain Internal Control Over Financial Reporting; and

 

  (C) provide quarterly certifications from its relevant officers and employees
regarding Disclosure Controls and Procedures and Internal Control Over Financial
Reporting, in accordance with ING Group’s internal standards; and

 

  (iv) Advance Notice. The Company shall inform ING Group promptly of any events
or developments that might reasonably be expected to materially affect the
Company’s financial results.

 

  (b) In connection with its provision of information to ING Group pursuant to
Section 4.2(a) hereof, the Company may implement reasonable procedures to
restrict access to such information to only those persons who ING Group
reasonably determines have a need to access such information. For the avoidance
of doubt, the provisions of Section 10.8 hereof shall apply to all information
provided to ING Group pursuant to Section 4.2(a) hereof.

 

18



--------------------------------------------------------------------------------

4.3 General Information Requirements

 

  (a) All information provided by the Company or any of its Subsidiaries to ING
Group pursuant to Sections 4.1 and 4.2 shall be in the format and detail as
reasonably requested by ING Group. All financial statements and information
provided by the Company or any of its Subsidiaries to ING Group pursuant to
Sections 4.1 and 4.2 shall be provided under IFRS with a reconciliation to GAAP;

 

  (b) ING Group shall provide the Company with all software and other
applications necessary for the Company to prepare and submit to ING Group the
required financial information including software and other applications to
reconcile the income, equity and any required balance sheet accounts from the
Company’s financial statements to the required ING Group accounting. ING Group
shall provide the Company with at least 30 days’ notice of any change in its
administrative practices and policies as they relate to the obligations of the
Company pursuant to Section 4.3(a), including any change in such policies
relating to reporting times and delivery methods.

 

  (c) With respect to any information provided by the Company or any of its
Subsidiaries to ING Group that is contained in, or used in the preparation of,
any public disclosure of ING Group, the Company shall not provide any such
information that contains an untrue statement of a material fact, or omits to
state a material fact necessary to make such information not misleading.

 

4.4 Reporting Coordination Committee

 

  (a) To facilitate the coordination of financial reporting, the Company and ING
Group shall establish a Reporting Coordination Committee, which shall have a
membership that includes (i) the Controller of the Company or his or her
designee, (ii) a senior member of the Group accounting group and (iii) such
other members as shall be mutually agreed between the Company and ING Group.

 

  (b) The Reporting Coordination Committee shall meet at least quarterly to
(i) monitor the financial reporting protocols between the Company and ING Group
and make recommendations as to any appropriate changes; (ii) determine
appropriate reporting deadlines consistent with the public reporting obligations
of the Company and ING Group; and (iii) make such other determinations regarding
reporting procedures, technologies and personnel as shall be necessary or
advisable to facilitate accurate and efficient financial reporting between the
Company and ING Group.

 

4.5 Matters Concerning Auditors

 

  (a) Until the date on which ING Group is no longer required under IFRS to
consolidate the Company’s financial statements with its financial statements,
ING Group shall have full access, during usual business hours, to the Company
Auditor and to the Company’s internal audit function (through the Company’s head
of internal audit), including access to work papers and the personnel
responsible for conducting the Company’s quarterly reviews and annual audit, and
shall be provided with copies of all material correspondence between the Company
and the Company Auditor.

 

  (b) Until the Third Threshold Date:

 

  (i)

the Company shall provide ING Group with reasonable access to the Company
Auditor and to the Company’s internal audit function (through the Company’s

 

19



--------------------------------------------------------------------------------

  head of internal audit) and shall extend all reasonably requested cooperation
with the ING Group Auditor in connection with ING Group’s internal and external
audit function;

 

  (ii) the Company shall use its reasonable best efforts to enable the Company
Auditor to complete its quarterly review and annual audit such that it shall
date its report on such quarterly review or opinion on the Company’s audited
annual financial statements on or before the date that the ING Group Auditor
date their report or opinion on ING Group‘s financial statements, and to enable
ING Group to meet its timetable for the printing, filing and public
dissemination of its financial statements. The Company shall instruct the
Company Auditor to perform the work requested by the ING Group Auditor pursuant
to this Agreement and the Company shall use its reasonable best efforts to
enable the Company Auditor to comply with the instruction received;

 

  (iii) upon reasonable notice, the Company shall authorize the Company Auditor
to make available to the ING Group Auditor both the personnel responsible for
conducting the Company’s quarterly reviews and annual audit and, consistent with
customary professional practice and courtesy of such auditors with respect to
the furnishing of work papers, work papers related to the quarterly review or
annual audit of the Company, in all cases within a reasonable time after the
Company Auditor’s opinion date, so that the ING Group Auditor are able to
perform the procedures they consider necessary to take responsibility for the
work of the Company Auditor as it relates to the ING Group Auditor’ report on
ING Group’s financial statements, all within sufficient time to enable ING Group
to meet its timetable for the printing, filing and public dissemination of its
financial statements; and

 

  (iv) subject to Applicable Law (including Rule 10A-3 under the Exchange Act),
the Company shall not change the Company Auditor without the approval of ING
Group.

 

  (c) Neither ING Group nor the Company shall take any action that would cause
either the Company Auditor or the ING Group Auditor, respectively, not to be
independent with respect to the Company or ING Group.

 

4.6 Release of Information and Public Filings

 

  (a) Until the Third Threshold Date:

 

  (i) the Company shall co-ordinate with ING Group with respect to the public
release of any material information relating to the Company. The Company shall,
to the extent practicable, provide ING Group with a copy of any such proposed
public release no later than two Business Days prior to publication, and shall
consider in good faith incorporating any comments provided thereon by ING Group
prior to such publication;

 

  (ii) The Company and ING Group shall consult on the timing of their annual and
quarterly earnings releases and, to the extent practicable, each Party shall
give the other Party an opportunity to review the information therein relating
to the Company and its Subsidiaries and to comment thereon. In the event that
the Company is required by Applicable Law to publicly release information
concerning the Company’s financial information for a period for which ING Group
has yet to publicly release financial information, the Company shall provide ING
Group notice of such release of such information as soon as practicable prior to
such release of such information; and

 

20



--------------------------------------------------------------------------------

  (iii) each of ING Group and the Company shall take reasonable steps to
co-operate with each other in connection with the preparation, printing, filing,
and public dissemination of their respective annual and quarterly statutory
statements, their respective audited annual financial statements, their
respective annual reports to shareholders, their respective annual, quarterly
and current reports under the Securities Acts, any prospectuses and other
filings made with the Securities Commissions, federal or state insurance
requirements or any other required regulatory filings.

 

  (b) Until the Majority Holder Date:

 

  (i) ING Group shall have the rights with respect to all public communications
and filings by the Company set forth in Schedule 4.6(b) hereto, provided,
however that such rights shall not apply to the extent that they would prevent
the Company from complying with its disclosure or other obligations under
Applicable Law.

 

4.7 Information in Connection with Regulatory or Supervisory Requirements

 

  (a) During any period in which ING Group is deemed to control the Company for
U.S., European Commission, or The Netherlands regulatory purposes, and in any
case at all times prior to the Third Threshold Date:

 

  (i) the Company shall:

 

  (A) provide, as promptly as reasonably possible but in any case within three
business days of any request from ING Group (unless not reasonably available
within such time, in which case as soon as possible thereafter), any
information, records or documents (x) requested or demanded by any governmental,
regulatory, judicial, supra-national or self-regulatory authority having
jurisdiction or oversight authority over ING Group or any of its Subsidiaries
(including, for the avoidance of doubt, DNB and the European Commission) or
(y) deemed necessary or advisable by ING Group in connection with any filing,
report, response or communication made by ING Group or its Subsidiaries with or
to an authority referred to in clause (x) of this Section 4.7(a)(i)(A) (whether
made pursuant to specific request from such authority or in the ordinary
course); and

 

  (B) upon reasonable notice, provide access to any governmental, regulatory,
judicial, supra-national or self-regulatory authority having jurisdiction or
oversight authority over ING Group or any of its Subsidiaries (including, for
the avoidance of doubt, DNB and the European Commission) to its offices,
employees and management in a reasonable manner where and as required under
Applicable Law; and

 

  (ii) ING Group shall provide, as promptly as reasonably possible but in any
case within three business days of any request from the Company (unless not
reasonably available within such time, in which case as soon as possible
thereafter), any information, records or documents (A) requested or demanded by
any governmental, regulatory, judicial, supra-national or self-regulatory
authority having jurisdiction or oversight authority over the Company or any of
its Subsidiaries; or (B) deemed necessary or advisable by the Company in
connection with any filing, report, response or communication by the Company or
its Subsidiaries with or to an authority referred to in clause (A) of this
Section 4.7(a)(ii) (whether made pursuant to specific request from such
authority or in the ordinary course).

 

  (b) Each of ING Group and the Company shall use reasonable efforts to keep the
other Party informed of the type of information it expects to require on a
regular basis in order to meet its reporting or filing obligations with the
authorities referred to in Section 4.7(a), above, and the timing of such
requirements, however no failure to abide by this Section 4.7(b) shall affect
the validity of any demand made pursuant to Section 4.7(a).

 

21



--------------------------------------------------------------------------------

4.8 Implementation with Respect to Legal Disclosures

 

  (a) All requests for information or documents relating to legal or regulatory
matters or with respect to which legal privilege may be sought or asserted under
Sections 4.1, 4.2, 4.7(a)(i) or 6.5 shall be made solely to the office of the
Chief Legal Officer of the Company, and all responses thereunder shall be made
solely to the office of the General Counsel of ING Group. For the avoidance of
doubt, such information or documents contained in databases, reports or systems
of the Company to which ING Group has unrestricted access prior to the date
hereof may be redacted, or access to the relevant databases, reports or systems
may be restricted or denied, to the extent necessary so that such information
and documents are handled in accordance with this Section 4.8.

 

  (b) All requests for information or documents under Sections 4.7(a)(ii) shall
be made solely to the office of the General Counsel of ING Group, and all
responses thereunder shall be made solely to the office of the Chief Legal
Officer of the Company.

 

  (c) If the party required to deliver the information or documents pursuant to
this Section 4.8 (the “Information Party”) believes in good faith, based upon
legal advice (from internal or external counsel), that the delivery of any
information or documents pursuant to this Agreement would cause the loss of any
applicable legal privilege (or create a risk of such loss), then both parties
will work in good faith to determine an alternate means of delivering the
requested information or documents, or the substance thereof, that does not
result in the loss of such privilege. If needed to preserve a privilege, the
Company and ING Group agree to enter into a common interest agreement, in
substantially the form attached hereto as Annex D, in advance of, and as a
condition to, such delivery. Notwithstanding the foregoing, if no alternate
means can be agreed by the parties and external counsel to the Information Party
informs the other party in writing that a common interest cannot be established,
or with sufficient confidence be asserted, to preserve the legal privilege with
respect to the information or documents in question, even if a common interest
agreement were to be entered into, or that for any other reason the information
or documents cannot be delivered without loss of the privilege (such counsel to
explain the reasons for its conclusion briefly but in reasonable detail so that
the other party can review the legal analysis with its own counsel), then the
Information Party is excused from providing such information or documents but
only to the extent and for the time necessary to preserve the privileged
character thereof.

 

4.9 Expenses

 

  (a) The Company shall be responsible for any expenses it incurs in connection
with the fulfillment of its obligations under this Article IV, except
(i) out-of-pocket expenses incurred with respect to specific requests by ING
Group for information, documents or access, in excess of amounts historically
incurred by the Company (if any) for the provisions of similar information,
documents and access; (ii) to the extent expressly agreed between ING Group and
the Company prior to the incurrence of any specific expenses; and (iii) any
incremental out-of-pocket expense incurred in connection with the acquisition of
the software and applications referred to in Section 4.3(b) hereof (in excess of
expenses that would otherwise be incurred by the Company in the absence of such
section).

 

22



--------------------------------------------------------------------------------

ARTICLE V

SUBSEQUENT SALES OF COMMON STOCK

 

5.1 Registration Rights

 

  (a) The Parties shall execute and deliver, concurrently with the execution and
delivery of this Agreement, the Registration Rights Agreement.

 

5.2 Equity Purchase Rights

 

  (a) As soon as practicable after determining to issue any shares of Common
Stock or securities convertible or exchangeable for Common Stock (“Purchase
Right Shares”), but in any event no fewer than ten Business Days prior to
entering into a binding agreement to issue Purchase Right Shares to any person
other than ING Group or its Subsidiaries (a “Purchase Right Transaction”), the
Company shall, in writing, offer, subject to consummation of the Purchase Right
Transaction, to sell to ING Group (which offer may be assigned by ING Group to a
Subsidiary of ING Group) the Purchase Right Share Amount at the Purchase Right
Share Price. The Company shall describe the proposed Purchase Right Transaction
in reasonable detail in such written offer, including the range of prices (which
may be expressed in terms of discount and / or premium to the trading price of
Common Stock at the time the Company enters into a binding agreement to issue
Purchase Right shares or consummates the Purchase Right Transaction) within
which the Company reasonably expects to sell Purchase Right Shares in the
Purchase Right Transaction.

 

  (b) For purposes of this Section 5.2, the “Purchase Right Share Price” shall
be the lowest purchase price (which need not be determined until the time at
which the Company enters into definitive documentation with respect to the
Purchase Right Transaction), if any, to be paid by the transferee(s) of Purchase
Right Shares; and the “Purchase Right Share Amount” shall be that number of the
Purchase Right Shares as is equal to the amount obtained by multiplying the
total number of Purchase Right Shares by a fraction (the “Group Share
Fraction”), the numerator of which is the number of shares of Common Stock
beneficially owned by ING Group, and the denominator of which is the total
number of shares of Common Stock outstanding, in each case as of the time that
the Company makes the offer to ING Group pursuant to Section 5.2(a) hereof.

 

  (c)

If the offer referred to in Section 5.2(a) hereof is irrevocably accepted
(subject only to required regulatory approvals, if any) in writing within five
Business Days after such offer is delivered to ING Group, then, only in the
event that the Purchase Right Transaction is consummated and the price per
Purchase Right Share falls within the price range set forth in the written offer
delivered to ING Group in accordance with Section 5.2(a), the Company shall sell
to ING Group (or its Subsidiary, as the case may be), and ING Group (or its
Subsidiary, as the case may be) shall purchase from the Company, that number of
Purchase Right Shares as is equal to the Purchase Right Share Amount, at the
Purchase Right Share Price. If the Company determines in good faith that it must
consummate the Purchase Right Transaction prior to any regulatory approvals
necessary for the sale of Purchase Right Shares to ING Group (or its Subsidiary,
as applicable) having been obtained, the Company shall notify ING Group in
writing of such determination and shall then be free to consummate the Purchase
Right Transaction prior to consummating the sale of Purchase Right Shares to ING
Group (or its Subsidiary, as applicable); provided, however, that in such event
the Company and ING Group (or its Subsidiary, as applicable) shall consummate
the sale of Purchase Right Shares as promptly as practicable after all required
regulatory approvals have been obtained; and provided, further, that the
Purchase Right Share Amount shall be increased, as necessary, so that the Group
Share Fraction, if it were to be calculated immediately following such
consummation, would be equal to the Group Share Fraction as calculated at the
time of

 

23



--------------------------------------------------------------------------------

  the offer made pursuant to Section 5.2(a) hereof. The obligation of the
Company to sell, and ING Group (or its Subsidiary, as applicable) to purchase
such Purchase Right Shares shall terminate if all such required regulatory
approvals shall not have been obtained by the 120th day following the closing of
the Purchase Right Transaction.

 

  (d) If the offer referred to in Section 5.2(a) hereof is not irrevocably
accepted (subject only to required regulatory approvals, if any) in writing
within five Business Days after such offer is delivered to ING Group, the
Company will be free to consummate the Purchase Right Transaction described in
the written offer delivered to ING Group in accordance with Section 5.2(a),
within the price range described in such written offer, without selling any
Purchase Right Shares to ING Group or its Subsidiaries. The Company shall not
consummate any Purchase Right Transaction other than (i) a Purchase Right
Transaction described in the previous sentence or (ii) a Purchase Right
Transaction described in Section 5.2(c) that is consummated within the price
range described in a written offer to ING Group in accordance with
Section 5.2(a). For the avoidance of doubt, nothing in this Section 5.2 shall
affect the approval rights of ING Group contained in Section 3.1 hereof.

 

  (e) The purchase and sale of any Purchase Right Shares pursuant to this
Section 5.2 shall take place concurrently with the closing of the Purchase Right
Transaction, or, if a concurrent closing is not practicable, as promptly as
practicable thereafter. At the time of purchase, the Company shall deliver to
ING Group (or its Subsidiary, as the case may be) certificates (or, in the event
that the Company issues securities to a third party in an uncertificated form,
other evidence of ownership) registered in the name of ING Group (or its
Subsidiary, as the case may be) representing the Purchase Right Shares
purchased, and ING Group (or its Subsidiary, as the case may be) shall transfer
to the Company the purchase price therefor in United States dollars by bank
check or wire transfer of immediately available funds, as specified by the
Company, to an account designated by the Company not less than five Business
Days prior to the date of purchase.

 

  (f) The Company and ING Group each agree to use all commercially reasonable
efforts to obtain any regulatory, stock exchange, or other approval required for
any purchase of Purchase Right Shares by ING Group (or its designated
Subsidiary) pursuant to this Section 5.2.

 

  (g) Notwithstanding the foregoing, the provisions of paragraphs (a) to (f) of
this Section 5.2 shall not apply to Purchase Right Shares issued:

 

  (i) as consideration for mergers, acquisitions and exchange offers;

 

  (ii) as Equity Awards;

 

  (iii) pursuant to the underwriting agreement for the initial public offering
of the Common Stock, including any “greenshoe” or over-allotment option;

 

  (iv) as part of any transaction approved by ING Group pursuant to its consent
rights set forth in Section 3.1 hereof, unless otherwise provided in such
consent (for the avoidance of doubt, paragraphs (a) to (f) of this Section 5.2
shall apply to any such issuances pursuant to Section 3.1(a)(iv)(C)); or

 

  (v) at any time after ING Group ceases to beneficially own at least 20% of the
outstanding Common Stock.

 

5.3 Lock-Up Provisions

 

  (a)

In connection with any underwritten offering of Common Stock (whether or not
pursuant to the Registration Rights Agreement), the Company shall, and shall
cause the Executive

 

24



--------------------------------------------------------------------------------

  Officers and Directors to, and, prior to the Third Threshold Date, ING Group
shall, agree with the underwriters in such offering to a lock-up period of up to
90 days (as determined by the underwriters), subject to customary extension
provisions and carve-outs.

 

  (b) Notwithstanding Section 5.3(a) hereof, ING Group shall not be obligated to
agree to any lock-up period during which it would be prevented from selling all
or any portion of its Common Stock in privately negotiated transactions that are
not executed through the facilities of a securities exchange.

 

5.4 Warrants

 

  (a) The Company shall issue the Warrants to ING Group or its designated
Subsidiary, prior to or concurrently with the execution and delivery hereof.

 

25



--------------------------------------------------------------------------------

ARTICLE VI

OTHER PROVISIONS

 

6.1 Other Arrangements

 

  (a) ING Group and the Company each agree that, to the extent that other
services provided by ING Group and the Company to each other, or other
arrangements and practices between ING Group and the Company, are not otherwise
specifically covered by this Agreement or by the Other Agreements, ING Group and
the Company shall co-operate with each other to mutually agree on how such
service, arrangement or practice shall be continued or discontinued, as
applicable, and each of ING Group and the Company agree to negotiate in good
faith to reach such mutual agreement.

 

6.2 Other Agreements

 

  (a) The Parties shall execute and deliver, concurrently with the execution and
delivery of this Agreement, the Other Agreements.

 

6.3 Related Party Transaction Policy

 

  (a) The review and approval of a committee consisting of no fewer than three
Independent Directors, and chaired by the Lead Director (if any shall have been
appointed at such time), shall be required prior to the Company entering into:

 

  (i) any transaction that would be reportable by the Company pursuant to
Item 404(a) of Regulation S-K in the Company’s subsequent Annual Report on
Form 10-K; and

 

  (ii) any material amendment to this Agreement or the Other Agreements.

 

  (b) No Independent Director who has a material interest in a transaction
referred to in Section 6.3(a) shall be eligible to sit on a committee
considering such transaction, and if at any time there are fewer than three
Independent Directors eligible to sit on such a committee, the committee may
consist of no fewer than two Independent Directors.

 

  (c) Prior to the Completion of the IPO, the Board of Directors has adopted the
Related Party Transaction Policy attached hereto as Annex E.

 

6.4 Certain Policies and Procedures

 

  (a) Until the Majority Holder Date, the Board of Directors shall, when
determining to implement, amend or rescind any policy of the Company or any of
its Subsidiaries relating to risk, capital, investment, environmental and social
responsibility or regulatory compliance (each, a “Critical Policy”), take into
account the Company’s status as a consolidated Subsidiary of ING Group, and take
into account the interests of ING Group therein;

 

  (b) During any period in which ING Group is deemed to control the Company for
U.S., European Commission or The Netherlands regulatory purposes, and in any
case at all times prior to the Third Threshold Date, the Company:

 

  (i) shall not adopt or implement any policies or procedures, and at ING
Group’s reasonable request, shall refrain from taking any actions, that would
cause ING Group to violate any Applicable Law to which ING Group is subject;

 

26



--------------------------------------------------------------------------------

  (ii) shall, prior to implementing, amending or rescinding any Critical Policy,
consult with ING Group (though one or more Group Directors, if any shall be in
office at such time, or else through the General Counsel of ING Group); and, to
the extent consistent with its fiduciary duties, the Board of Directors shall
take into account the reasonable interests of ING Group with respect thereto;
and

 

  (iii) shall maintain and observe the policies of ING Group to the extent
necessary for ING Group to comply with its legal and regulatory obligations;

provided, that, for the avoidance of doubt, this Section 6.4(b) shall not
require the Company to take any action (including adopting or implementing any
policy) or refrain from taking any action where such action or inaction would
cause the Company to violate Applicable Law.

 

  (c) Until the date on which ING Group is no longer required under IFRS to
consolidate the Company’s financial statements with its financial statements,
the Company shall maintain remuneration practices and policies which comply with
the DNB Remuneration Framework, including subjecting the compensation
arrangements of all employees covered by the DNB Remuneration Framework to the
approval of the Supervisory Board of ING Group.

 

  (d) The Company will fully cooperate with the requirements of the European
Commission decision of November 16, 2012 or any other requirements imposed by
the European Commission as a consequence of state aid received by ING Group.

 

6.5 Access to Personnel and Data

 

  (a) In addition to the specific rights of ING Group set forth elsewhere in
this Agreement, until the Majority Holder Date and subject to Section 4.8
hereof:

 

  (i) the Company shall continue to provide representatives of ING Group with
reasonable access to the Company’s personnel (including senior-level management
and other employees) and data, in a manner consistent with the status of the
Company as a consolidated Subsidiary of ING Group; and

 

  (ii) ING Group shall continue to provide representatives of the Company with
reasonable access to ING Group’s personnel (including senior-level management
and other employees) and data, in a manner consistent with the status of ING
Group as the corporate parent of the Company.

 

6.6 Internal Communications Protocols

 

  (a) In addition to the specific rights of ING Group set forth elsewhere in
this Agreement, until the Third Threshold Date, the Company and ING Group agree
to mutually consult with respect to internal communications of the Company which
could reasonably be expected to be material to ING Group.

 

6.7 Access to Historical Records

 

  (a)

For a period of two years following the Third Threshold Date, subject to an
extension of up to ten years upon the demonstration of a legal, tax or
regulatory requirement for such extension by the requesting Party, ING Group and
the Company shall retain the right to access such records of the other which
exist resulting from ING Group’s control or ownership of all or a portion of the
Company. Upon reasonable notice and at each Party’s own expense, ING Group (and
its authorized representatives) and the Company (and its authorized
representatives) shall be afforded access to such records at reasonable times

 

27



--------------------------------------------------------------------------------

  and during normal business hours and each Party (and its authorized
representatives) shall be permitted, at its own expense, to make abstracts from,
or copies of, any such records; provided, access to such records may be denied
if (i) ING Group or the Company, as the case may be, cannot demonstrate a
legitimate business need (during the two year period following the Third
Threshold Date), or a legal or regulatory requirement (during the extension
period described above), for such access to the records; (ii) the information
contained in the records is subject to any applicable confidentiality commitment
to a third party; (iii) a bona fide competitive reason exists to deny such
access; (iv) the records are to be used for the initiation of, or as part of, a
suit or claim against the other Party; (v) such access would serve as a waiver
of any privilege afforded to such record; or (vi) such access would unreasonably
disrupt the normal operations of ING Group or the Company, as the case may be.

 

6.8 Indemnification; Liability Insurance

 

  (a) Until at least the day after the last date on which a Group Individual is
a Director, officer or employee of the Company, the Company shall grant
indemnification (including advancement of expenses) to each such Director,
officer and employee of the Company to the greatest extent permitted under
Section 145 of the General Corporation Law of the State of Delaware and other
Applicable Law, as may be amended from time to time. Such indemnification and
advancement shall continue as to any Group Individual (i) who becomes entitled
to indemnification or advancement on or prior to such date, notwithstanding any
change (except those changes made as required by applicable law) in the
Company’s indemnification or advancement policies following such date, and
(ii) with respect to liabilities existing or arising from events that have
occurred on or prior to such date, notwithstanding such Group Individual’s
ceasing to be a Director, officer or employee of the Company.

 

  (b) As of the date of this Agreement, the Company has insurance coverage with
respect to (i) director and officer liability (“D&O Coverage”) and fiduciary
liability (“Fiduciary Coverage”) covering Directors, officers and employees of
the Company, including Group Individuals serving in any such capacity at the
Company, and (ii) liabilities under U.S. federal and state securities laws
(“Securities Coverage” and, together with the D&O Coverage and the Fiduciary
Coverage, the “Agreed Coverage”) covering Directors, officers and employees of
the Company, Group Individuals, the Company, ING Group and respective
Subsidiaries of the Company and ING Group equally and to the same extent.

 

  (c) Subject to the provisions of this Section 6.8, the D&O Coverage and
Fiduciary Coverage shall be renewed annually and kept in force by the Company on
substantially the same terms in order to cover any claims made on or prior to
the sixth anniversary of the last date on which any Group Individual is a
Director, officer or employee of the Company. The Company shall be responsible
for the cost of D&O Coverage and Fiduciary Coverage that covers Directors,
officers and employees of the Company, including Group Individuals serving in
any such capacity at the Company.

 

  (d)

Subject to the provisions of this Section 6.8, the Securities Coverage shall be
renewed annually by the Company on substantially the same terms in order to
cover any claims made on or prior to the sixth anniversary of the last date on
which the closing occurred for any offering of securities by the Company (i) in
which ING Group or any of its Subsidiaries is a selling or controlling
securityholder, (ii) completed while any Group Individual is a Director (or was
named in the Registration Statement of the Company under the Securities Act for
such offering as about to become a Director of the Company), officer, employee
of the Company or (iii) completed prior to the termination of this Agreement
(excluding those provisions of this Agreement that are expressly stated to
survive such termination in Section 10.15(a) hereof). The Company shall be
responsible for the cost of that portion of the Securities Coverage that covers
Directors, officers and

 

28



--------------------------------------------------------------------------------

  employees of the Company, including Group Individuals serving in any such
capacity at the Company. ING Group shall reimburse the Company for the cost of
that portion of the Securities Coverage covering ING Group, its respective
Subsidiaries and their respective Directors, officers and employees.

 

  (e) As used in this Section 6.8, the terms “D&O Coverage,” “Fiduciary
Coverage, “Securities Coverage” and “Agreed Coverage” shall mean the coverages
in place as of the date of this Agreement as well as any renewal, amendment,
endorsement or replacement (each, a “Coverage Change”) of such coverages. A
change in premium for any such Agreed Coverage shall not be considered a
“Coverage Change.”

 

  (f) Promptly upon receipt of any written request from ING Group, the Company
will supply ING Group with copies of any policies of insurance, binders,
proposed terms or wording and other relevant information or documents with
respect to the Agreed Coverage or any actual or proposed Coverage Change
regarding the Agreed Coverage or Coverage Change.

 

  (g) ING Group shall receive reasonable prior notice of any proposed Coverage
Change and any proposed change in premiums on the Agreed Coverage. No Coverage
Change shall become effective that would have the effect of making the Agreed
Coverage (i) less favorable to Group Individuals in comparison to Directors,
officers or employees of the Company than is the Agreed Coverage prior to such
Coverage Change, or (ii) less favorable to ING Group and its Subsidiaries in
comparison to the Company and its Subsidiaries than is the Agreed Coverage prior
to such Coverage Change without the prior written consent of ING Group, which
consent may be granted, conditioned or withheld in the sole discretion of ING
Group. If the proposed premium change for Securities Coverage would materially
increase the cost of the Securities Coverage, ING Group shall have the right to
participate with the Company in negotiations with the insurance brokers and
insurance companies with respect to such proposed increase.

 

  (h) If a Coverage Change to the Securities Coverage is required by the
relevant insurers because certain terms and conditions are no longer available,
and such Coverage Change would have the effect of making the Securities Coverage
(i) less favorable to Group Individuals in comparison to Directors, officers,
employees or agents of the Company than the Securities Coverage prior to such
Coverage Change, or (ii) less favorable to ING Group and its Subsidiaries in
comparison to the Company and its Subsidiaries than is the Securities Coverage
prior to such Coverage Change, ING Group shall have the option of either
(x) consenting to such Coverage Changes, which consent may be granted,
conditioned or withheld in the sole discretion of ING Group, or (y) requiring
the Company to procure “run-off” or “tail” coverage on behalf of ING Group for
Securities Coverage for a period of time equal to the statute of limitations
applicable to the last Offering covered by the Securities Coverage. Such
“run-off” or “tail” coverage must remain part of the same policy otherwise kept
in force by the Company in order to ensure that there are not two separate
policies covering a Group Individual with respect to claims made under the D&O
Coverage, including the Securities Coverage. The cost of such “run-off” or
“tail” coverage will be borne by ING Group and the Company according to the same
percentage of cost outlined in 6.8(d).

 

  (i)

ING Group may at any time request in writing a Coverage Change with respect to
the Securities Coverage of Group Individuals or ING Group or any of its
Subsidiaries. The Company will use commercially reasonable efforts to effect
such Coverage Change so long as such Coverage Change would not have the effect
of making the Agreed Coverage (i) less favorable to the Company or any of its
Subsidiaries or any Director, officer or employee of the Company and its
Subsidiaries than the Agreed Coverage prior to such Coverage Change, (ii) more
favorable to Group Individuals in comparison to Directors, officers or employees
of the Company than is the Agreed Coverage prior to such Coverage Change, or
(iii) more favorable to ING Group and its Subsidiaries in comparison to the
Company

 

29



--------------------------------------------------------------------------------

  and its Subsidiaries than is the Agreed Coverage prior to such Coverage
Change. If such Coverage Change would increase the premium for such coverage
above the premium that would prevail in the absence of such Coverage Change, ING
Group shall reimburse the Company for the total cost of such Coverage Change.
ING Group may request, at any time, the termination of the Securities Coverage
by advanced written notice to the Company in accordance with Section 10.2. Upon
receipt of such notice, the Company shall use commercially reasonable efforts to
promptly terminate such coverage.

 

  (j) In the event that any insured makes a claim or delivers a notice of
circumstances under any insurance policy providing the Agreed Coverage, then,
provided that attorney-client privilege and attorney-work product protection are
protected and preserved with respect to such matters (including by entering into
a Common Interest Agreement in the form attached to this Agreement), each of the
Company (with respect to claims or notices by the Company or any of its
Subsidiaries or any Director, officer or employee of the Company) and ING Group
(with respect to claims or notices by ING Group or any of its Subsidiaries or
any Group Individual) shall promptly provide written notice to the other of such
claim or notice of circumstances and shall continue to keep the other informed
of the status and progress of such claim or notice of circumstances, including
providing copies of such relevant documentation and correspondence with the
insurers as the other may request.

 

  (k) In the event that multiple insureds make claims or deliver notices of
circumstances with respect to the same underlying events or facts under any
insurance policy providing the Agreed Coverage, then, provided that
attorney-client privilege and attorney-work product protection are protected and
preserved with respect to such matters (including by entering into a Common
Interest Agreement in the form attached to this Agreement), each of the Company
(with respect to claims or notices by the Company or any of its Subsidiaries or
any Director, officer or employee of the Company) and ING Group (with respect to
claims or notices by ING Group or any of its Subsidiaries or any Group
Individual) shall cooperate with the other in connection with (i) the defense of
allegations from third parties with respect to the underlying events or facts,
and (ii) dealing with the insurers providing the Agreed Coverage with respect to
asserting rights to coverage in respect of such third party claims and the
underlying events or facts, in all cases with the intention of seeking to
maximize the aggregate benefits to all insureds under the Agreed Coverage in
respect of such third party claims and the underlying events or facts. Any
self-insured retention or deductible applicable to such common claim or notice
of circumstances will be borne by ING Group and the Company in the same
proportion as the cost of the Securities Coverage paid by ING Group during the
relevant policy period compared to the cost of the D&O Coverage paid by the
Company during the relevant policy period.

 

  (l) In the event that any conflict of interest arises between insureds that
make claims or deliver notices of circumstances under any insurance policy
providing the Agreed Coverage, then each of the Company (with respect to claims
or notices by the Company or any of its Subsidiaries or any Director, officer or
employee of the Company) and ING Group (with respect to claims or notices by ING
Group or any of its Subsidiaries or any Group Individual) shall use commercially
reasonable efforts to resolve such conflict or to manage it in such a way as to
maximize the aggregate benefits to all insureds under the Agreed Coverage.

 

  (m)

Upon Completion of the IPO, the Company shall cease to participate in the RMP
with respect to any professional liability, fidelity/crime and employment
practices liability exposures of the Company arising from events occurring after
Completion of the IPO. With respect to RMP Liabilities arising from events
occurring prior to Completion of the IPO (“Pre-IPO RMP Liabilities”), such
liabilities shall continue to be covered under the RMP Local Policy and the RMP
until such time as both (i) the RMP Treaty is commuted

 

30



--------------------------------------------------------------------------------

  and (ii) AIG US (or such other third-party insurer acceptable to the Company)
issues new standalone insurance policies to the Company covering the Pre-IPO RMP
Liabilities, replacing coverage provided under the RMP Local Policy. The Company
shall cooperate with AIG US (and, if applicable, such third-party insurer) to
coordinate the contemporaneous cancellation of the RMP Local Policy, AIG US’s
(or, if applicable, such other third-party insurer’s) issuance of the new
standalone insurance policies and the commutation of the RMP Treaty. Until both
conditions in (i) and (ii) of this Section 6.8(m) are satisfied, the Company’s
coverage for Pre-IPO RMP Liabilities shall continue in effect under the RMP
Local Policy and the RMP, and ING Group shall refrain from taking any action to
terminate the coverage provided under the RMP Local Policy and the RMP, and
cause the Reinsurer to pay, perform and discharge its obligations to AIG US in
full under the RMP Treaty with respect to Pre-IPO RMP Liabilities. Upon the
satisfaction of such conditions, henceforth, Pre-IPO RMP Liabilities no longer
will be covered by the RMP Local Policy.

 

  (n) As used in Section 6.8(m), the term “RMP” shall mean the self-insured risk
management program of ING Group encompassing professional liability,
fidelity/crime and employment practices liability exposures. “Reinsurer” shall
mean ING Re (Netherlands) N.V. “RMP Liabilities” shall mean the insured
liabilities under the RMP Local Policy for open reported claims and future
claims arising out of acts that occurred during the coverage term of such
policy. “RMP Local Policy” shall mean, collectively, those certain policies of
insurance issued by National Union Fire Insurance Company of Pittsburgh, Pa.
(“AIG US”) to the Company, which provide coverage for professional liability,
fidelity/crime, and employment practices liability risks. “RMP Treaty” means
that certain reinsurance treaty between AIG US and the Reinsurer pursuant to
which RMP Liabilities are ceded to the Reinsurer.

 

  (o) For purposes of this Section 6.8, “Group Individual” shall mean (i) any
director (including any member of the Supervisory Board or the Executive
Board), officer or employee of ING Group or any of its Subsidiaries, (ii) any
person designated by ING Group as a Group Director and who serves in such
capacity, (iii) not more than five (5) individuals (including any personal
management entity of such an individual being treated as the same individual),
directly or indirectly engaged by ING Group or its Subsidiaries as its agent on
a project basis with respect to an offering of securities of the Company during
the term of this Agreement and having a binding, written agreement with ING
Group or any of its Subsidiaries that obligates ING Group or such Subsidiary to
indemnify such individual to the same extent as ING Group or such Subsidiary
indemnifies its directors, officers or employees, or (iv) any person who, with
his consent, is named in any Registration Statement of the Company under the
Securities Act as about to become a Director of the Company.

 

6.9 Non-Solicitation

 

  (a) Until the earlier of (i) two years after the date of this Agreement and
(ii) the Third Threshold Date, neither Party shall solicit any then-current
employee of the other Party with respect to employment by such Party.

 

31



--------------------------------------------------------------------------------

ARTICLE VII

REQUIREMENTS WITH RESPECT

TO ING GROUP-GUARANTEED OBLIGATIONS

 

7.1 Aetna Notes

 

  (a) The Company agrees that it shall reduce the outstanding principal amount
of Aetna Notes to:

 

  (i) no more than $400.0 million as of December 31, 2015;

 

  (ii) no more than $300.0 million as of December 31, 2016;

 

  (iii) no more than $200.0 million as of December 31, 2017;

 

  (iv) no more than $100.0 million as of December 31, 2018; and

 

  (v) zero as of December 31, 2019.

 

  (b) In addition to any redemptions, repurchases or other means of reducing the
outstanding principal amount of Aetna Notes, the outstanding principal amount of
Aetna Notes shall also be deemed to have been reduced to the extent set forth in
Section 7.1(d) hereof if the Company shall have deposited with an Acceptable
Collateral Agent, collateral (the “Collateral”), pledged to ING Group (or such
of its Subsidiaries as shall be designated by ING Group) pursuant to Appropriate
Collateral Documentation, as security for the Company’s obligations under
Section 7.2 hereof, consisting of:

 

  (i) U.S. dollar-denominated cash deposits with an Acceptable Bank;

 

  (ii) corporate or sovereign senior debt instruments that (1) are not issued by
a company engaged in the business of issuing life insurance, (2) are not issued
by any affiliate of the Company, (3) are rated Investment Grade, and (4) would
be accepted by the U.S. Federal Reserve System to secure discount window
advances (“Third-Party Debt Collateral”), provided, however, that no such
instrument that would otherwise constitute Third-Party Debt Collateral shall be
considered Third-Party Debt Collateral or Collateral for purposes of this
Agreement until such time as the Parties shall each have consented to its being
so considered, such consent not to be unreasonably withheld;

 

  (iii) an irrevocable letter of credit (a “Letter of Credit”) issued by an
Acceptable LOC Issuer naming ING Group (or its designated Subsidiary) as
beneficiary; or

 

  (iv) senior debt obligations of ING Group or its wholly-owned Subsidiary,
including ING Bank (“ING Group Debt Obligations”).

 

  (c) The Appropriate Collateral Documentation shall provide that:

 

  (i)

Once deposited, Collateral may not be withdrawn by the Company without the
consent of ING Group, except (1) to the extent that, as of the immediately
preceding fiscal quarter end of the Company (or, if any portion of the Aetna
Notes shall have been redeemed, cancelled or paid at maturity since the
immediately preceding fiscal quarter end of the Company, as of the day
immediately following such redemption, cancellation or repayment), the sum of
the outstanding principal amount of Aetna Notes (including the effect of any
deemed reduction in such amount pursuant to Section 7.1(b) hereof) plus any
accrued and unpaid fees

 

32



--------------------------------------------------------------------------------

  assessed pursuant to Section 7.1(e) hereof, was less than the amounts
prescribed in Section 7.1(a) hereof or (2) to the extent that such Collateral is
replaced with alternative Collateral meeting the requirements of Section 7.1(b)
hereof;

 

  (ii) Any proceeds of Collateral, including as a result of any maturity,
redemption or repurchase of Collateral, shall become part of the Collateral;

 

  (iii) For Collateral that consists of a Letter of Credit, ING Group (or its
designated Subsidiary) shall be entitled to draw such Letter of Credit if
(1) such Letter of Credit shall not have been replaced by other Collateral
meeting the requirements of Section 7.1(b) on or before the date that is 30 days
prior to the expiry of such Letter of Credit or (2) if the Company shall have
failed to pay to ING Group (or its applicable Subsidiary) any amounts owed under
Section 7.2(a) hereof within five business days of such amounts having become
payable; and

 

  (iv) For Collateral that consists of ING Group Debt Obligations, ING Group (or
its Subsidiary that has issued such ING Group Debt Obligations) may offset any
amounts payable to the Company with respect to such ING Group Debt Obligations
by any amounts which the Company shall have become obligated to reimburse ING
Group or any of its Subsidiaries pursuant to Section 7.2(a) hereof.

 

  (d) The amount of any Collateral posted by the Company in accordance with
Section 7.1(b) hereof shall be deemed to reduce the outstanding principal amount
of Aetna Notes dollar-for-dollar, except that Third-Party Debt Collateral shall
be deemed to reduce the outstanding principal amount of Aetna Notes by an amount
equal to the aggregate principal amount of the Third-Party Debt Collateral,
discounted in each case by the applicable collateral margin prescribed by the
U.S. Federal Reserve System if such Collateral were to have been pledged as
security for discount window advances as of the end of the immediately preceding
fiscal quarter of the Company.

 

  (e) The amount of Collateral (including the effect of any discount described
in Section 7.1(d) hereof) shall be calculated on the first business day of each
fiscal quarter of the Company (the “Calculation Day”). If, upon such
calculation, the outstanding principal amount of the Aetna Notes, as of the end
of the immediately preceding fiscal quarter of the Company, exceeds the limits
set forth in Section 7.1(a) hereof (any such excess, the “Excess Amount”), ING
US shall pay, within 30 days of each such Calculation Day, a fee to ING Group
according to the following fee structure:

 

  (i) For an Excess Amount calculated on a Calculation Day in 2016, 0.5% of the
Excess Amount;

 

  (ii) For an Excess Amount calculated on a Calculation Day in 2017, 0.75% of
the Excess Amount;

 

  (iii) For an Excess Amount calculated on a Calculation Day in 2018, 1.0% of
the Excess Amount; and

 

  (iv) For an Excess Amount calculated on a Calculation Day in 2019 or later,
1.25% of the Excess Amount.

 

  (f) The payment of the fee set forth in Section 7.1(e) hereof shall be the
sole remedy of ING Group for any failure by the Company to comply with its
obligations pursuant to Section 7.1(a) hereof; provided, however, that this
Section 7.1(f) shall have no effect on the right or ability of ING Group or its
applicable Subsidiary to (i) enforce any security interest in the Collateral or
draw upon any Letter of Credit; (ii) offset any amounts payable on ING Group
Debt Obligations; or (iii) seek and exercise any and all remedies available to
it (at law or equity) with respect to any breach by the Company of
Section 7.2(a) hereof or any other provision of this Agreement other than
Section 7.1(a) hereof.

 

33



--------------------------------------------------------------------------------

7.2 Reimbursement Obligations with Respect to ING Group Guarantees

 

  (a) The Company agrees that, to the extent that ING Group or any Subsidiary
shall at any time make any payments with respect to the obligations that are the
subject of any ING Group Guarantee, the Company shall, immediately and without
any requirement for notice or demand, reimburse ING Group or such Subsidiary for
the full amount of such payments and for all reasonable expenses incurred by ING
Group or the Subsidiary in connection with making such payments.

 

34



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

 

8.1 General Cross Indemnification

 

  (a) ING Group shall indemnify and hold harmless the Company and each of its
Subsidiaries against any and all costs and expenses arising out of third party
claims (including, without limitation, reasonable attorneys’ fees, interest,
penalties and costs of investigation or preparation for defense), judgments,
fines, losses, claims, damages, liabilities, demands, assessments and amounts
paid in settlement (collectively, “Losses”), in each case, based on, arising out
of, resulting from or in connection with any claim, action, cause of action,
suit, proceeding or investigation, whether civil, criminal, administrative,
investigative or other (collectively, “Actions”), based on, arising out of,
pertaining to or in connection with any breach by ING Group or any of its
Subsidiaries of this Agreement.

 

  (b) The Company shall indemnify and hold harmless ING Group and each of its
Subsidiaries (other than the Company and its Subsidiaries) against any and all
Losses, in each case, based on, arising out of, resulting from or in connection
with any Actions, based on, arising out of, pertaining to or in connection with
any breach by the Company or any of its Subsidiaries of this Agreement.

 

8.2 Procedure

 

  (a) If any Action shall be brought against any person entitled to
indemnification pursuant to this Article VIII (the “Indemnitees”) in respect of
which indemnity may be sought against the other Party (the “Indemnifying
Party”), such Indemnitee shall promptly notify the Indemnifying Party, provided,
however, that any delay of such notice shall not affect the liability of the
Indemnifying Party, except to the extent that the Indemnifying Party is actually
prejudiced by such delay.

 

  (b) The Indemnitees shall be entitled to direct the defense of the Action and
retain counsel of their choosing. Except where an Indemnitee shall have been
advised by its outside counsel that representation of such Indemnitee and any
other Indemnitee by the same counsel would be prohibited under applicable
standards of professional conduct (whether or not such representation by the
same counsel has been proposed) due to actual or potential differing interests
between them, the Indemnifying Party shall, in connection with any one such
Action or separate but substantially similar or related Actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of only one outside counsel (in
addition to any local outside counsel) at any time for all such Indemnitees not
having actual or potential differing interests among themselves.

 

  (c) The Indemnifying Party shall not be liable for any settlement of any
Action effected without its written consent, unless such consent has been
unreasonably withheld, conditioned or delayed.

 

  (d) Notwithstanding the other provisions of this Article VIII, the
Indemnifying Party shall not be liable for any Losses incurred subsequent to an
Indemnitee’s refusal to enter into a settlement of an Action that (i) has been
proposed to Indemnitee in writing by the adverse party to the Action,
(ii) includes an unconditional release (except for the payment of amounts for
which the Indemnitee is entitled to indemnification (or, except for
Section 8.3(c) hereof, would be so entitled)) of such Indemnitee from all
liability on claims that are the subject matter of such Action, and (iii) does
not involve any admission of liability on the part of the Indemnitees, except
where (x) such written settlement proposal has been provided to the Indemnifying
Party and (y) the Indemnifying Party has not consented to such settlement.

 

35



--------------------------------------------------------------------------------

8.3 Other Matters

 

  (a) Any Losses for which an Indemnitee is entitled to indemnification or
contribution under this Article VIII shall be paid by the Indemnifying Party to
the Indemnitee as such Losses are incurred.

 

  (b) The indemnity and contribution agreements contained in this Article VIII
shall remain operative and in full force and effect, regardless of (i) any
investigation made by or on behalf of any Indemnitee, any Indemnifying Party, or
any of their respective officers, directors, shareholders or employees, and
(ii) any termination of this Agreement.

 

  (c) For the avoidance of doubt, indemnification amounts payable under this
Article VIII shall be reduced by the amount of any insurance recovery obtained
by an Indemnitee.

 

36



--------------------------------------------------------------------------------

ARTICLE IX

DISPUTE RESOLUTION

 

9.1 Mediation

 

  (a) The Parties shall act honestly and reasonably in interpreting this
Agreement. In the event of a dispute or alleged breach of this Agreement, the
Parties agree to work together in good faith to resolve the matter between them.

 

  (b) Any disagreement that cannot be resolved between the senior officers of
each Party having knowledge of the subject matter in dispute within thirty days
of the dispute arising shall be referred to the general counsel of, or such
other person performing a similar function for, each Party for resolution.

 

  (c) Any disagreement that cannot be resolved between the general counsels (or
person performing a similar function) of each Party within twenty days of the
dispute being referred pursuant to Section 9.1(b) hereof (or such later date as
they shall mutually agree), shall be referred to the Board of Directors and the
executive board of ING Group for resolution.

 

  (d) If the matter is not resolved within twenty days of the dispute being
referred pursuant to Section 9.1(c) hereof (or such later date as the Parties
shall mutually agree), then the Parties may agree to appoint a mediator and to
use a mutually agreed process of mediation. The Parties shall share the costs of
such mediator and the process of mediation (provided that each Party shall be
responsible for its own costs of preparing for and appearing before the
mediator). The decision of the mediator shall not be binding on the Parties, but
the Parties agree that each shall act in good faith while the process of
mediation is proceeding.

 

9.2 Arbitration

 

  (a) In the event any dispute is not referred to mediation within five Business
Days following the expiry of the twenty-day period provided in Section 9.1(d) or
any dispute referred to mediation remains unresolved for a period of fourteen
days following its referral to mediation, then the dispute shall be submitted to
arbitration and arbitrated and finally resolved according to the following rules
of arbitration:

 

  (i) The arbitration shall be administered by the American Arbitration
Association (the “AAA”) under its Commercial Arbitration Rules then in effect
(the “Rules”) except as modified herein. The arbitration shall be held in New
York, New York.

 

  (ii) There shall be three arbitrators of whom each Party shall select one
within fifteen days of respondent’s receipt of claimant’s demand for
arbitration. The two Party-appointed arbitrators shall select a third arbitrator
to serve as Chair of the tribunal within fifteen days of the selection of the
second arbitrator. If any arbitrator has not been appointed within the time
limits specified herein, such appointment shall be made by the AAA in accordance
with the Rules upon the written request of either Party within fifteen days of
such request. The hearing shall be held no later than one-hundred-and-twenty
days following the appointment of the third arbitrator.

 

  (iii) The arbitral tribunal shall permit prehearing discovery that is relevant
to the subject matter of the dispute taking into account the Parties’ desire
that the arbitration be conducted expeditiously and cost effectively. All
discovery shall be completed within sixty days of the appointment of the third
arbitrator.

 

37



--------------------------------------------------------------------------------

  (iv) By agreeing to arbitration, the Parties do not intend to deprive a court
of its jurisdiction to issue a pre-arbitral injunction, pre-arbitral attachment,
or other order in aid of arbitration proceedings and the enforcement of any
award. Without prejudice to such provisional remedies as may be available under
the jurisdiction of a court, the arbitral tribunal shall have full authority to
grant provisional remedies, to direct the Parties to request that any court
modify or vacate any temporary or preliminary relief issued by such court, and
to award damages for the failure of any Party to respect the arbitral tribunal’s
orders to that effect. For the purpose of any provisional relief contemplated
hereunder, the Parties hereby submit to the exclusive jurisdiction of the New
York Courts. Each Party unconditionally and irrevocably waives any objections
which they may have now or in the future to the jurisdiction of the New York
Courts including objections by reason of lack of personal jurisdiction, improper
venue, or inconvenient forum.

 

  (v) The award shall be in writing, shall state the findings of fact and
conclusions of law on which it is based, shall be final and binding and shall be
the sole and exclusive remedy between the Parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal. The
arbitration shall be governed by the United States Arbitration Act, 9 U.S.C. § 1
et seq., and judgment upon any award may be entered in any court having
jurisdiction.

 

  (vi) The Parties will bear equally all fees, costs, disbursements and other
expenses of the arbitration, and each Party shall be solely responsible for all
fees, costs, disbursements and other expenses incurred in the preparation and
prosecution of their own case; provided that in the event that a Party fails to
comply with the orders or decision of the arbitral tribunal, then such
noncomplying Party shall be liable for all costs and expenses (including
attorney fees) incurred by the other Party in its effort to obtain either an
order to compel, or an enforcement of an award, from a court of competent
jurisdiction.

 

  (vii) The arbitral tribunal shall have the authority, for good cause shown, to
extend any of the time periods in this arbitration provision either on its own
authority or upon the request of any of the Parties. The arbitral tribunal shall
be authorized in its discretion to grant pre-award and post-award interest at
commercial rates. The arbitral tribunal shall have no authority to award
punitive, exemplary or multiple damages or any other damages not measured by the
prevailing Parties’ actual damages. The arbitral tribunal shall have the
authority to order specific performance or to issue any other type of temporary
or permanent injunction.

 

  (viii) All notices by one Party to the other in connection with the
arbitration shall be in accordance with the provisions of Section 10.2 hereof,
except that all notices for a demand for arbitration made pursuant to this
Article IX must be made by personal delivery or receipted overnight courier.
This agreement to arbitrate shall be binding upon the successors and permitted
assigns of each Party. This Agreement and the rights and obligations of the
Parties shall remain in full force and effect pending the award in any
arbitration proceeding hereunder.

 

9.3 Confidentiality.

 

  (a)

Except to the extent necessary to compel arbitration or in connection with
arbitration of any dispute under this Agreement, or for enforcement of an
arbitral award, information concerning (i) the existence of an arbitration
pursuant to this Article IX, (ii) any documentary or other evidence given by a
Party or a witness in the arbitration or (iii) the arbitration award may not be
disclosed by the tribunal administrator, the arbitrators, any Party or its
counsel to any person or entity not connected with the proceeding unless

 

38



--------------------------------------------------------------------------------

  required by law or by a court or competent regulatory body, and then only to
the extent of disclosing what is legally required. A Party filing any document
arising out of or relating to any arbitration in court shall seek from the court
confidential treatment for such document and provide notice thereof to the
non-disclosing Party.

 

39



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

 

10.1 Obligations Subject to Applicable Law

 

  (a) The obligations of each Party under this Agreement shall be subject to
Applicable Law, and, to the extent inconsistent therewith, the Parties shall
adopt such modified arrangements as are as close as possible to the requirements
of this Agreement while remaining compliant with Applicable Law, provided,
however, that the Company shall fully avail itself of all exemptions, phase-in
provisions and other relief available under Applicable Law before any modified
arrangements shall be adopted.

 

10.2 Notices

 

  (a) Unless otherwise provided in this Agreement, all notices and other
communications provided for hereunder shall be dated and in writing and shall be
deemed to have been given (a) when delivered, if delivered personally, sent by
confirmed telecopy or sent by registered or certified mail, return receipt
requested, postage prepaid, provided that such delivery is completed during
normal business hours of the recipient, failing which such notice shall be
deemed to have been given on the next Business Day, (b) on the next Business Day
if sent by overnight courier and delivered on such Business Day within ordinary
business hours and, if not, the next Business Day following delivery; and
(c) when received, if received during normal business hours and, if not, the
next Business Day after receipt, if delivered by means other than those
specified above. Such notices shall be delivered to the address set forth below,
or to such other address as a Party shall have furnished to the other Party in
accordance with this Section.

If to ING Group, to:

ING Groep N.V.

Bijlmerplein 888

1102 MG Amsterdam Zuidoost

The Netherlands

Attention: General Counsel

Fax: +31 (0) 20 576 0950

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Robert G. DeLaMater

E-mail: delamaterr@sullcrom.com

Fax: 212 291 9037

If to the Company:

ING U.S., Inc.

230 Park Avenue

New York NY 10169

Attention: Executive Vice President and Chief Legal Officer

e-mail: bridget.healy@us.ing.com

Fax: 212 309 6581

 

40



--------------------------------------------------------------------------------

10.3 Binding Nature of Agreement

 

  (a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the Parties hereto or their successors in interest.

 

10.4 Remedies

 

  (a) The Parties hereby expressly recognize and acknowledge that immediate,
extensive and irreparable damage would result, no adequate remedy at law would
exist and damages would be difficult to determine in the event that any
provision of this Agreement is not performed in accordance with its specific
terms or otherwise breached. Therefore, in addition to, and not in limitation
of, any other remedy available to any Party, except as otherwise expressly
provided herein, an aggrieved Party under this Agreement would be entitled to
specific performance of the terms hereof and immediate injunctive relief,
without the necessity of proving the inadequacy of money damages as a remedy.
Neither Party shall be required to obtain or furnish any bond or similar
instrument in connection with or as a condition to obtaining or seeking any such
remedy. For the avoidance of doubt, nothing in this Agreement shall diminish the
availability of specific performance of the obligations under this Agreement or
any other injunctive relief.

 

  (b) Such remedies, and any and all other remedies provided for in this
Agreement, shall be cumulative in nature and not exclusive and shall be in
addition to any other remedies whatsoever which any Party may otherwise have.
Each of the Parties hereby acknowledges and agrees that it may be difficult to
prove damages with reasonable certainty, that it may be difficult to procure
suitable substitute performance, and that injunctive relief and/or specific
performance will not cause an undue hardship to the Parties. Each Party hereby
further agrees that in the event of any action by the other Party for specific
performance or injunctive relief, it will not assert that a remedy at law or
other remedy would be adequate or that specific performance or injunctive relief
in respect of such breach or violation should not be available on the grounds
that money damages are adequate or any other grounds

 

10.5 Governing Law

 

  (a) This Agreement shall be construed and enforced in accordance with, and the
rights and duties of the Parties shall be governed by, the law of the State of
New York, without regard to principles of conflicts of laws.

 

10.6 Counterparts

 

  (a) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument.

 

10.7 Severability

 

  (a) In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be in any way impaired thereby, it being
intended that all of the rights and privileges of the Parties shall be
enforceable to the fullest extent permitted by law. To the extent that any such
provision is so held to be invalid, illegal or unenforceable, the Parties shall
in good faith use commercially reasonable efforts to find and effect an
alternative means to achieve the same or substantially the same result as that
contemplated by such provision.

 

41



--------------------------------------------------------------------------------

10.8 Confidential Information

 

  (a) All information provided by either Party shall, except if the purpose for
which such information is furnished pursuant to this Agreement contemplates such
disclosure or is for disclosure in public documents of the Company or any of its
Subsidiaries or ING Group or any of its Subsidiaries and, except for disclosure
to other Subsidiaries of ING Group or the Company, as the case may be, be kept
strictly confidential and, unless otherwise required by Applicable Law or as
agreed by the Parties, neither Party shall disclose, and each shall take all
necessary steps to ensure that none of their respective directors, officers,
employers, agents and representatives disclose, or make use of, except in
accordance with Applicable Law, such information in any manner whatsoever until
such information otherwise becomes generally available to the public; provided,
however, this Section 10.8 shall not apply to information relating to or
disclosed in the IPO Registration Statement or in connection with any
registration statement filed in accordance with the terms of the Registration
Rights Agreement. In no event shall either Party or any of its Subsidiaries or
any of their respective directors, officers, employees, agents or
representatives use material non-public information of the other to acquire or
dispose of securities of the other or transact in any way in such securities.
Each Party shall be liable for any breach of this Section 10.8 by it or any of
its Subsidiaries or any of their respective directors, officers, employees,
agents and representatives.

 

10.9 Amendment, Modification and Waiver

 

  (a) This Agreement may be amended, modified or supplemented only by written
agreement executed by the Parties. Any failure of a Party to comply with any
obligation, covenant or agreement contained in this Agreement may be waived by
the Party entitled to the benefits thereof only by a written instrument duly
executed and delivered by the Party granting such waiver, but such waiver or
failure to insist upon strict compliance with such obligation, covenant or
agreement shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure of compliance.

 

10.10 No Assignment

 

  (a) Except as otherwise provided for in this Agreement, neither this Agreement
nor any of the rights, interests or obligations of any Party hereto may be
assigned by such Party without the prior written consent of the other Party.

 

10.11 Further Actions

 

  (a) Each Party hereto shall, on notice of request from any other Party hereto,
take such further action not specifically required hereby at the expense of the
requesting Party, as the requesting Party may reasonably request for the
implementation of the transactions contemplated hereby.

 

10.12 No Third Party Beneficiaries

 

  (a) Nothing in this Agreement shall convey any rights upon any person or
entity which is not a Party or a successor or permitted assignee of a Party to
this Agreement; provided that the provisions of Article VIII shall inure to the
benefit of each of the Indemnitees.

 

10.13 Discretion of Parties

 

  (a) Where this Agreement requires or permits any Party to make or take any
decision, determination or action with respect to matters governed by this
Agreement, unless expressly provided otherwise, such decision, determination or
action may be made or taken by such Party in its sole and absolute discretion.

 

42



--------------------------------------------------------------------------------

10.14 Entire Agreement

 

  (a) This Agreement and the Other Agreements, including any schedules or
exhibits hereto or thereto, embody the entire agreement and understanding of the
parties hereto in respect of the subject matter covered by this Agreement and
the Other Agreements. There are no restrictions, promises, representations,
warranties, covenants or undertakings, other than those expressly set forth or
referred to herein or therein. This Agreement and the Other Agreements supersede
all prior agreements and understandings between the parties with respect to such
subject matter.

 

10.15 Term

 

  (a) Except to the extent set forth in the following sentence, this Agreement
shall terminate and be of no further force or effect as of the date on which ING
Group first ceases to beneficially own at least 7.5% of the outstanding Common
Stock. Notwithstanding the foregoing sentence, the provisions of Article I,
Article VII, Article VIII, Article IX, Article X and Sections 6.7 and 6.8 hereof
shall survive termination of this Agreement.

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Shareholder Agreement to be
executed and delivered as of the date first above written.

 

ING GROEP N.V. By:  

/s/ Jan H.M. Hommen

  Name:   Jan H.M. Hommen   Title:   Managing Director By:  

/s/ Willem F. Nagel

  Name:   Willem F. Nagel   Title:   Managing Director ING U.S., INC. By:  

/s/ Alain M. Karaoglan

  Name:   Alain M. Karaoglan   Title:   Executive Vice President and     Chief
Operating Officer By:  

/s/ Ewout L. Steenbergen

  Name:   Ewout L. Steenbergen   Title:   Executive Vice President and     Chief
Financial Officer

 

44



--------------------------------------------------------------------------------

Schedule 1.1(xx) – ING Group Guarantees

 

1. Guarantees by ING Group of the Aetna Notes

 

2. Guarantees by ING Verzekeringen N.V. of the commercial paper program of the
Company

 

3. Guarantees by ING Verzekeringen N.V. of letters of credit outstanding under a
credit facility between the Company and ING Bank

 

4. Guarantees by ING Verzekeringen N.V. of the obligations of Lion Custom
Investments LLC under its ISDA master agreements

 

5. Guarantees by ING Verzekeringen N.V. of the obligations of ING Financial
Products Company, Inc. under credit derivative transactions

 

S-1



--------------------------------------------------------------------------------

Schedule 1.1(kkk) - Other Agreements

Equity Administration Agreement

Registration Rights Agreement

Transitional Intellectual Property License Agreement

 

S-2



--------------------------------------------------------------------------------

Schedule 2.2(f) – Lead Director Responsibilities

In circumstances in which the non-management Directors meet without any
management present, the Lead Director shall preside over such meetings. When the
Chairman is absent, the Lead Director shall preside over meetings of the Board
of Directors. The Lead Director shall also have the authority:

 

  •  

To call meetings of the Independent Directors;

 

  •  

To consult on and approve Board of Directors meeting agendas;

 

  •  

To consult and approve Board of Directors meeting schedules to ensure there is
sufficient time for discussion of all agenda items;

 

  •  

Together with the chair of the compensation and benefits committee, to
coordinate the evaluation of the performance of the CEO by the non-management
directors;

 

  •  

To serve as liaison between the non-management members of the Board of Directors
and the chairman, and as a contact person to facilitate communications by the
Company’s employees, shareholders and others with the non-management members of
the Board of Directors; and

 

  •  

To review the quality, quantity, appropriateness and timeliness of information
provided to the Board.

 

S-3



--------------------------------------------------------------------------------

Schedule 4.6(b)

Public Reporting Protocol Prior to Majority Holder Date

 

Item / Principle

  

Principal Contact/addressee

  

Lead time

The Board of Directors has oversight and sign-off on communications strategy,
timing and content, any changes to which will be reported to ING Group    The
Heads of Corporate Communications, Investor Relations and other functions of the
Company to contact Head of ING Group CC&A or other relevant ING Group personnel
   As needed Inform Group timely and adequately of any development/ information
that may be considered (i) price sensitive for Group or (ii) may otherwise have
a significant adverse effect on Group, its financial condition or reputation so
that ING Group can, should it consider that necessary, issue a press release.   
The Head of Corporate Communications of the Company to contact Head of ING Group
CC&A    At least one week in advance to the extent practicable and reasonable
Inform Group timely and adequately of considerations, strategy, content and
timing of ING U.S. press releases    The Head of Corporate Communications of the
Company to contact the Head of ING Group Media Relations    At least one week in
advance to the extent practicable and reasonable Any internal communications
that could be reasonably be considered material to Group    The Head of
Corporate Communications of the Company to contact the Head of ING Group
Internal Communications    At least one week in advance to the extent
practicable and reasonable

 

S-4



--------------------------------------------------------------------------------

ANNEX A

Form of Registration Rights Agreement

[see Exhibit 10.4]

 

A-1



--------------------------------------------------------------------------------

ANNEX B

Form of Amended and Restated Certificate of Incorporation

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

ING U.S., INC.

Pursuant to Section 103 of the General Corporation Law of the State of Delaware,
as amended (the “DGCL”), the undersigned, Bridget M. Healy, Executive Vice
President and Chief Legal Officer of ING U.S., Inc., a Delaware corporation (the
“Corporation”), hereby certifies as follows:

1. The name of the Corporation is ING U.S., Inc. and the date of filing of its
original Certificate of Incorporation with the Secretary of State of the State
of Delaware was April 7, 1999.

2. This Amended and Restated Certificate of Incorporation hereby restates,
integrates and further amends the Corporation’s Certificate of Incorporation, as
heretofore amended, to read in its entirety as follows:

FIRST. The name of the Corporation is ING U.S., Inc.

SECOND. The address of the Corporation’s registered office in the State of
Delaware is Corporation Trust Center, 1209 Orange Street in the City of
Wilmington, County of New Castle. The name of its registered agent at such
address is The Corporation Trust Company.

THIRD. The purpose of the Corporation is to engage in any lawful act or activity
for which corporations may be organized under the DGCL.

FOURTH. The total number of shares of all classes of stock which the Corporation
shall have authority to issue is 1,000,000,000, of which 900,000,000 shares, par
value $0.01 per share, shall be designated as Common Stock and 100,000,000
shares, par value $0.01 per share, shall be designated as Preferred Stock.

When the filing of this Amended and Restated Certificate of Incorporation with
the Secretary of State of the State of Delaware becomes effective in accordance
with the DGCL (the “Effective Time”), each share of common stock, par value,
$0.01 per share, of the Corporation (“Old Common Stock”), outstanding
immediately prior to the Effective Time shall automatically be converted into
2295.248835 shares of Common Stock (with the aggregate number of shares of
Common Stock into which the shares of Old Common Stock are converted rounded to
the nearest whole number). From and after the Effective Time, certificates that
previously represented shares of Old Common Stock shall, until the same are
presented for exchange, represent the number of shares of Common Stock into
which such shares of Old Common Stock were converted pursuant hereto.

 

B-1



--------------------------------------------------------------------------------

Shares of Preferred Stock may be issued in one or more series from time to time
by the board of directors of the Corporation (the “Board of Directors”), and the
Board of Directors is expressly authorized to fix by resolution or resolutions
the designations and the powers, preferences and rights, and the qualifications,
limitations and restrictions thereof, of the shares of each series of Preferred
Stock, including without limitation the following:

(a) the distinctive serial designation of such series which shall distinguish it
from other series;

(b) the number of shares included in such series;

(c) the dividend rate, if any, (or method of determining such rate) payable to
the holders of the shares of such series, any conditions upon which such
dividends shall be paid and the date or dates upon which such dividends shall be
payable;

(d) whether dividends, if any, on the shares of such series shall be cumulative
and, in the case of shares of any series having cumulative dividend rights, the
date or dates or method of determining the date or dates from which dividends on
the shares of such series shall be cumulative;

(e) whether dividends, if any, shall be paid in cash, in kind or otherwise;

(f) the amount or amounts which shall be payable out of the assets of the
Corporation to the holders of the shares of such series upon voluntary or
involuntary liquidation, dissolution or winding up the Corporation, and the
relative rights of priority, if any, of payment of the shares of such series;

(g) the price or prices at which, the period or periods within which and the
terms and conditions upon which the shares of such series may be redeemed, in
whole or in part, at the option of the Corporation or at the option of the
holder or holders thereof or upon the happening of a specified event or events;

(h) the obligation, if any, of the Corporation to purchase or redeem shares of
such series pursuant to a sinking fund or otherwise and the price or prices at
which, the period or periods within which and the terms and conditions upon
which the shares of such series shall be redeemed or purchased, in whole or in
part, pursuant to such obligation;

(i) whether or not the shares of such series shall be convertible or
exchangeable, at any time or times at the option of the holder or holders
thereof or at the option of the Corporation or upon the happening of a specified
event or events, into shares of any other class or classes or any other series
of the same or any other class or classes of stock or other securities of the
Corporation, and the price or prices or rate or rates of exchange or conversion
and any adjustments applicable thereto;

 

B-2



--------------------------------------------------------------------------------

(j) whether or not the holders of the shares of such series shall have voting
rights, in addition to the voting rights provided by law, and if so the terms of
such voting rights; and

(k) any other powers, preferences and rights and qualifications, limitations and
restrictions not inconsistent with the DGCL.

Unless otherwise provided in the resolution or resolutions of the Board of
Directors or a duly authorized committee thereof establishing the terms of a
series of Preferred Stock, no holder of any share of Preferred Stock shall be
entitled as of right to vote on any amendment or alteration of the Amended and
Restated Certificate of Incorporation to authorize or create, or increase the
authorized amount of, any other class or series of Preferred Stock or any
alteration, amendment or repeal of any provision of any other series of
Preferred Stock that does not adversely affect in any material respect the
rights of the series of Preferred Stock held by such holder.

Except as otherwise required by the DGCL or provided in the resolution or
resolutions of the Board of Directors or a duly authorized committee thereof
establishing the terms of a series of Preferred Stock, no holder of Common
Stock, as such, shall be entitled to vote on any amendment or alteration of the
Amended and Restated Certificate of Incorporation that alters, amends or changes
the powers, preferences, rights or other terms of one or more outstanding series
of Preferred Stock if the holders of such affected series are entitled, either
separately or together with the holders of one or more other series of Preferred
Stock, to vote thereon pursuant to the Amended and Restated Certificate of
Incorporation or pursuant to the DGCL.

Subject to the rights of the holders of any series of Preferred Stock, the
number of authorized shares of any class or series of Preferred Stock may be
increased or decreased (but not below the number of shares thereof then
outstanding) by the affirmative vote of the holders of a majority of the
outstanding shares of such class or series, voting together as a single class,
irrespective of the provisions of Section 242(b)(2) of DGCL or any corresponding
provision hereafter enacted.

Unless otherwise provided in the resolution or resolutions of the Board of
Directors or a duly authorized committee thereof establishing the terms of a
series of Preferred Stock, no holder of any share of Preferred Stock shall, in
such capacity, be entitled to bring a derivative action, suit or proceeding on
behalf of the Corporation.

FIFTH. Special meetings of stockholders of the Corporation may be called at any
time by, but only by, the Board of Directors or, if and to the extent set forth
in the by-laws of the Corporation, by one or more directors of the Corporation.
Each special meeting shall be held at such date, time and place either within or
without the State of Delaware as may be stated in the notice of the meeting.

SIXTH. The Board of Directors of the Corporation is authorized to adopt, amend
or repeal the by-laws of the Corporation. No adoption, amendment or repeal of a
by-law by action of stockholders shall be effective unless approved by the
affirmative vote of not less than two thirds of the outstanding shares entitled
to vote on such matter, with all

 

B-3



--------------------------------------------------------------------------------

shares of Common Stock of the Corporation and other stock of the Corporation
entitled to vote on such matter considered for this purpose as a single class.
Any vote of stockholders required by this Article SIXTH shall be in addition to
any other vote of stockholders that may be required by law, the by-laws of the
Corporation, any agreement with a national securities exchange or otherwise.

SEVENTH. Elections of directors need not be by written ballot except and to the
extent provided in the by-laws of the Corporation.

EIGHTH. The number of directors of the Corporation shall be fixed from time to
time pursuant to the by-laws of the Corporation, provided that, until such time
as ING Group first ceases to beneficially own at least twenty percent of the
outstanding shares of Common Stock of the Corporation, the number of directors
shall not be fewer than seven or greater than nine.

For purposes of this Article EIGHTH:

“ING Group” shall mean ING Groep N.V., a Netherlands public limited liability
company, together with all corporations, partnerships, joint ventures, limited
liability companies, associations and other entities of which ING Groep N.V. has
the ownership, directly or indirectly, of more than fifty percent of the voting
securities or similar ownership interests, including any securities or similar
ownership interests which are voting only upon the occurrence of a contingency
where such contingency has occurred and is continuing, but shall not include the
Corporation or any Corporation Subsidiaries; and

“Corporation Subsidiaries” shall mean all corporations, partnerships, joint
ventures, limited liability companies, associations and other entities of which
the Corporation has the ownership, directly or indirectly, of more than fifty
percent of the voting securities or similar ownership interests, including any
securities or similar ownership interests which are voting only upon the
occurrence of a contingency where such contingency has occurred and is
continuing.

NINTH. Vacancies and newly created directorships resulting from any increase in
the authorized number of directors or from any other cause shall be filled by,
and only by, a majority of the directors then in office, although less than a
quorum, or by the sole remaining director. Any director appointed to fill a
vacancy or a newly created directorship shall hold office until the next annual
meeting of stockholders, and until his or her successor is elected and qualified
or until his or her earlier resignation or removal.

TENTH. Any action required or permitted to be taken by the holders of any class
or series of stock of the Corporation may be taken only upon the vote of
stockholders at annual or special meeting duly called and may not be taken by
written consent of the stockholders, provided, however that this Article TENTH
shall not become effective until the first such time that ING Group ceases to
beneficially own at least fifty percent of the outstanding shares of Common
Stock of the Corporation.

For purposes of this Article TENTH:

“ING Group” shall have the meaning set forth in Article EIGHTH.

 

B-4



--------------------------------------------------------------------------------

ELEVENTH. The Corporation shall, to the fullest extent permitted by Section 145
of the DGCL, as the same may hereafter be amended and supplemented, or by any
successor thereto, indemnify any and all persons whom it shall have power to
indemnify under said section from and against any and all of the expenses,
liabilities or other matters referred to in or covered by said section. Such
right to indemnification shall continue as to a person who has ceased to be a
director, officer, employee or agent and shall inure to the benefit of the
heirs, executors and administrators of such a person. The indemnification
provided for herein shall not be deemed exclusive of any other rights to which
those seeking indemnification may be entitled under any by-law, agreement, vote
of stockholders or disinterested directors or otherwise.

TWELFTH. No director of the Corporation shall be personally liable to the
Corporation or its stockholders for monetary damages for breach of fiduciary
duty as a director, except to the extent that such exemption from liability or
limitation thereof is not permitted under the DGCL as currently in effect or as
the same may hereafter be amended. No amendment, modification or repeal of this
Article TWELFTH shall adversely affect any right or protection of a director
that exists at the time of such amendment, modification or repeal.

THIRTEENTH. It is recognized that (a) certain directors of the Corporation (the
“Group Directors”) have served and may serve as directors, officers, employees
and agents of ING Group, (b) the Corporation and its subsidiaries, directly or
indirectly, may engage in the same, similar or related lines of business as
those engaged in by ING Group and other business activities that overlap with or
compete with those in which ING Group may engage, (c) the Corporation may have
an interest in the same areas of business opportunity as ING Group, (d) the
Corporation will derive substantial benefits from the service as directors of
the Corporation of Group Directors, and (e) it is in the best interests of the
Corporation that the rights of the Corporation, and the duties of any Group
Directors, be determined and delineated as provided in this Article THIRTEENTH
in respect of any Potential Business Opportunities (as defined below) and in
respect of the agreements and transactions referred to herein. The provisions of
this Article THIRTEENTH will, to the fullest extent permitted by law, regulate
and define the conduct of the business and affairs of the Corporation and its
directors who are Group Directors in connection with any Potential Business
Opportunities and in connection with any agreements and transactions referred to
herein. Any person purchasing or otherwise acquiring any shares of Common Stock
or Preferred Stock, or any interest therein, will be deemed to have notice of
and to have consented to the provisions of this Article THIRTEENTH. References
in this Article THIRTEENTH to “directors,” “officers,” “employees” and “agents”
of any person will be deemed to include those persons who hold similar positions
or exercise similar powers and authority with respect to any other entity that
is a limited liability company, partnership, joint venture or other
non-corporate entity.

If a director of the Corporation who is a Group Director is presented or
offered, or otherwise acquires knowledge of, a potential transaction or matter
that may constitute or present a business opportunity for the Corporation, in
which the Corporation could, but for the provisions of this Article THIRTEENTH,
have an interest or expectancy (any such transaction or matter, and any such
actual or potential business opportunity, a “Potential Business Opportunity”):
(i) such Group Director will, to the fullest extent

 

B-5



--------------------------------------------------------------------------------

permitted by law, have no duty or obligation to refrain from referring such
Potential Business Opportunity to ING Group and, if such Group Director refers
such Potential Business Opportunity to ING Group, such Group Director shall have
no duty or obligation to refer such Potential Business Opportunity to the
Corporation or to give any notice to the Corporation regarding such Potential
Business Opportunity (or any matter related thereto); (ii) if such Group
Director refers a Potential Business Opportunity to ING Group, such Group
Director, to the fullest extent permitted by law, will not be liable to the
Corporation as a director, stockholder or otherwise, for any failure to refer
such Potential Business Opportunity to the Corporation, or for referring such
Potential Business Opportunity to ING Group, or for any failure to give any
notice to the Corporation regarding such Potential Business Opportunity or any
matter relating thereto; (iii) ING Group may participate, engage or invest in
any such Potential Business Opportunity notwithstanding that such Potential
Business Opportunity may have been referred to ING Group by a Group Director;
and (iv) if a director who is a Group Director refers a Potential Business
Opportunity to ING Group, then, as between the Corporation, on the one hand, and
ING Group, on the other hand, the Corporation shall be deemed to have renounced
any interest, expectancy or right in or to such Potential Business Opportunity
or to receive any income or proceeds derived therefrom solely as a result of
such Group Director having been presented or offered, or otherwise acquiring
knowledge of, such Potential Business Opportunity, unless in each case referred
to in clause (i), (ii), (iii) or (iv), such Potential Business Opportunity
satisfies all of the following conditions (any Potential Business Opportunity
that satisfies all of such conditions, a “Restricted Potential Business
Opportunity”):

(a) such Potential Business Opportunity was expressly presented or offered in
writing to the Group Director solely in his or her capacity as a director of the
Corporation and for the benefit of the Corporation;

(b) the Group Director believed that the Corporation possessed, or would
reasonably be expected to be able to possess, the resources necessary to exploit
such Potential Business Opportunity; and

(c) substantially all of such opportunity, at the time it is presented to the
Group Director, is, and is expected to remain, an “ING U.S. Opportunity”
provided, that the Corporation is directly engaged in that business at the time
the Potential Business Opportunity is presented or offered to the Group
Director.

For purposes hereof, an “ING U.S. Opportunity” shall mean an opportunity
relating to the retirement solutions, investment management and insurance
solutions businesses actively engaged in by the Corporation in the United States
as of April 30, 2013. The Corporation hereby renounces, on behalf of itself and
its subsidiaries, to the fullest extent permitted by law, any interest or
expectancy in any Potential Business Opportunity that is not a Restricted
Potential Business Opportunity. In the event the Corporation’s Board of
Directors declines to pursue a Restricted Potential Business Opportunity, Group
Directors shall be free to refer such Restricted Potential Business Opportunity
to ING Group.

No contract, agreement, arrangement or transaction (or any amendment,
modification or termination thereof) entered into between the Corporation, on
the one hand, and ING Group, on the other hand, before the Corporation ceased to
be an indirect, wholly

 

B-6



--------------------------------------------------------------------------------

owned subsidiary of ING Group shall be void or voidable or be considered unfair
to the Corporation or any of its subsidiaries solely because ING Group is a
party thereto, or because any directors, officers or employees of ING Group were
present at or participated in any meeting of the Board of Directors, or a
committee thereof that authorized the contract, agreement, arrangement or
transaction (or any amendment, modification or termination thereof), or because
his, her or their votes were counted for such purpose. The Corporation may from
time to time enter into and perform one or more contracts, agreements,
arrangements or transactions (or amendments, modifications or supplements
thereto) with ING Group. To the fullest extent permitted by law, no such
contract, agreement, arrangement or transaction (nor any such amendments,
modifications or supplements), nor the performance thereof by the Corporation,
or by ING Group, shall be considered contrary to any fiduciary duty owed to the
Corporation (or to any stockholder of the Corporation) by any director of the
Corporation who is a Group Director. To the fullest extent permitted by law, no
director of the Corporation who is a Group Director thereof shall have or be
under any fiduciary duty to the Corporation (or to any stockholder of the
Corporation) to refrain from acting on behalf of the Corporation or ING Group in
respect of any such contract, agreement, arrangement or transaction or
performing any such contract, agreement, arrangement or transaction in
accordance with its terms and each such director of the Corporation who is a
Group Director shall be deemed to have acted in good faith and in a manner such
person reasonably believed to be in or not opposed to the best interests of the
Corporation, and shall be deemed not to have breached his or her duties of
loyalty to the Corporation or any of its stockholders, and not to have derived
an improper personal benefit therefrom.

No alteration, amendment or repeal of, or adoption of any provision inconsistent
with, any provision of this Article THIRTEENTH will have any effect upon (a) any
agreement between the Corporation and ING Group, that was entered into before
the time of such alteration, amendment or repeal or adoption of any such
inconsistent provision (the “Amendment Time”), or any transaction entered into
in connection with the performance of any such agreement, whether such
transaction is entered into before or after the Amendment Time, (b) any
transaction entered into between the Corporation and ING Group, before the
Amendment Time, (c) the allocation of any business opportunity between the
Corporation and ING Group before the Amendment Time, or (d) any duty or
obligation owed by any director of the Corporation (or the absence of any such
duty or obligation) with respect to any Potential Business Opportunity which
such director was offered, or of which such director otherwise became aware,
before the Amendment Time (regardless of whether any proceeding relating to any
of the above is commenced before or after the Amendment Time).

For purposes of this Article THIRTEENTH:

“Corporation” shall mean the Corporation and all Corporation Subsidiaries;

“Corporation Subsidiaries” shall have the meaning set forth in Article EIGHTH;
and

“ING Group” shall have the meaning set forth in Article EIGHTH.

 

B-7



--------------------------------------------------------------------------------

FOURTEENTH. No contract or transaction between the Corporation and ING Group
shall be void or voidable solely for this reason, or solely because a director
or officer of ING Group is present at or participates in the meeting of the
Board of Directors or committee thereof which authorizes the contract or
transaction, or solely because his, her or their votes are counted for such
purpose, if:

(a) The material facts as to the contract or transaction are disclosed or are
known to the Board of Directors or the committee, and the Board of Directors or
committee in good faith authorizes the contract or transaction by the
affirmative votes of a majority of the disinterested directors, even though the
disinterested directors be less than a quorum; or

(b) The material facts as to the contract or transaction are disclosed or are
known to the stockholders entitled to vote thereon, and the contract or
transaction is specifically approved in good faith by vote of the stockholders;
or

(c) The contract or transaction is fair as to the Corporation as of the time it
is authorized, approved or ratified by the Board of Directors, a committee
thereof, or the stockholders.

Directors of the Corporation who are also directors or officers of ING Group may
be counted in the presence of a quorum at a meeting of the Board of Directors or
of a committee which authorizes the contract or transaction. Shares of Common
Stock owned by ING Group may be counted in determining the presence of a quorum
at a meeting of stockholders called to authorize such contract or transaction.

For purposes of this Article FOURTEENTH:

“Corporation” shall mean the Corporation and all Corporation Subsidiaries;

“Corporation Subsidiaries” shall have the meaning set forth in Article EIGHTH;
and

“ING Group” shall have the meaning set forth in Article EIGHTH.

FIFTEENTH. OWNERSHIP LIMIT

Section 1. Definitions. As used in this Article FIFTEENTH, the following
capitalized terms have the following meanings when used herein with initial
capital letters (and any references to any portions of Treas. Reg. § 1.382–2T
shall include any successor provisions):

“Agent” has the meaning set forth in Section 5 of this Article FIFTEENTH.

“Board of Directors” or “Board” means the Board of Directors of the Corporation,
including any duly authorized committee thereof.

 

B-8



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, a Sunday, or a day on
which banking institutions in New York, New York are generally authorized or
obligated by law or executive order to close.

A Person shall be deemed the “Beneficial Owner”, and to have “Beneficial
Ownership” of, and to “Beneficially Own”, any securities (i) which such Person
directly owns, (ii) which such Person would be deemed to indirectly or
constructively own for purposes of Section 382 of the Code and the Treasury
Regulations promulgated thereunder or (iii) which any other Person Beneficially
Owns, but only if such Person and such other Person are part of the same group
of Persons that, with respect to such security, are treated as one “entity” as
defined under Treasury Regulation 1.382-3(a)(1).

“Close of Business” on any given date shall mean 5:00 p.m., New York City time
on such date, or, if such date is not a Business Day, 5:00 p.m. New York City
time on the next succeeding Business Day.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, including any successor statute.

“Common Stock” shall mean the shares of Common Stock, par value $0.01 per share,
of the Corporation and shares of capital stock of the Corporation issued in
exchange or substitution for such Common Stock.

“Corporation Security” or “Corporation Securities” means (i) shares of Common
Stock, (ii) warrants, rights, or options (including options within the meaning
of Treas. Reg. § 1.382–2T(h)(4)(v) and Treas. Reg. § 1.382–4(d)(9)) to purchase
Securities of the Corporation and (iii) any Stock.

“Excess Securities” has the meaning given such term in Section 4(a) of this
Article FIFTEENTH;

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Expiration Date” means the earliest of (i) the date of the occurrence of an
Ownership Change resulting from the sale of Stock by ING Group; (ii) the date
upon which the Board of Directors receives, at the Board’s request, a report
from the Corporation’s advisors to the effect that due to the repeal of
Section 382 of the Code, or any other change in law, this Article FIFTEENTH is
no longer necessary for the preservation of Tax Benefits; (iii) the first day of
any taxable year of the Corporation with respect to which the Board of Directors
receives, at the Board’s request, a report from the Corporation’s advisors to
the effect that no Tax Benefits may be carried forward; or (iv) such date as the
Board of Directors determines for the restrictions set forth in Section 2 of
this Article FIFTEENTH to terminate. In the case of a termination of this
Article FIFTEENTH, the Board shall cause the prompt public announcement of such
termination in such manner as the Board determines is appropriate under the
circumstances.

“Five Percent Transaction” has the meaning set forth in Section 2(a) of this
Article FIFTEENTH.

 

B-9



--------------------------------------------------------------------------------

“Five Percent Stockholder” means a Person with a Beneficial Ownership of 4.99%
or more of (i) the Common Stock then outstanding or (ii) any class of Stock
(other than Common Stock) then outstanding.

“ING Group” has the meaning set forth in Article EIGHTH.

“ING Group Warrants” means the warrants to purchase Common Stock initially
issued to ING Group upon the consummation of the Corporation’s initial public
offering of Common Stock.

“Market Price” per share of any securities on any date shall mean the average of
the daily closing prices per share of such securities (determined as described
below) on each of the 20 consecutive Trading Days through and including the
Trading Day immediately preceding such date; provided, however, that if any
dividend, share split or any analogous event, shall have caused the closing
prices used to determine the Market Price on any Trading Days during such period
of 20 Trading Days not to be fully comparable with the closing price on such
date, each such closing price so used shall be appropriately adjusted by the
Board of Directors in order to make it fully comparable with the closing price
on such date. The closing price per share of any securities on any Trading Day
shall be the last reported sale price, regular way, or, in case no such sale
takes place or is quoted on such date, the average of the closing bid and asked
prices, regular way, for each share of such securities, in either case as
reported in the principal consolidated transaction reporting system with respect
to securities listed on the NYSE or, if the securities are not listed on the
NYSE, as reported on the NASDAQ Stock Market or, if the securities are not
listed on the NYSE or NASDAQ Stock Market, as reported in the principal
consolidated transaction reporting system with respect to the principal national
securities exchange on which the securities are listed or admitted to trading
or, if the securities are not listed or admitted to trading on any national
securities exchange, as reported by such other quotation system then in use or,
if on any such Trading Day the securities are not listed or admitted to trading
on any national securities exchange or quoted by any such quotation system, the
average of the closing bid and asked prices in the over-the-counter market as
furnished by a professional market maker making a market in the securities
selected by the Board of Directors; provided, however, that if on any such
Trading Day the securities are not listed or admitted to trading on a national
securities exchange or traded in the over-the-counter market, the closing price
per share of such securities on such date shall mean the fair market value per
share of such securities on such Trading Day as determined in good faith by the
Board of Directors, after consultation with a nationally recognized investment
banking firm.

“Ownership Change” shall mean a 50 percentage point increase in the percentage
of the Beneficial Ownership of the Corporation Securities held by a Five Percent
Stockholder on a cumulative basis in any three-year period, as such concept is
interpreted under Section 382(g) of the Code.

“Person” shall mean any individual, firm, partnership, limited liability
company, trust, association, limited liability partnership, corporation or other
“entity” within the meaning of Treasury Regulation Section 1.382 3(a)(1)(i) and
shall include any successor (by merger or otherwise) of any such entity.

 

B-10



--------------------------------------------------------------------------------

“Prohibited Distributions” means any and all dividends or other distributions
paid by the Corporation with respect to any Excess Securities received by a
Purported Transferee.

“Prohibited Transfer” means any Transfer or purported Transfer of Corporation
Securities to the extent that such Transfer is prohibited and/or void under this
Article FIFTEENTH.

“Proposed Transaction” has the meaning set forth in Section 3(b) of this Article
FIFTEENTH.

“Purported Transferee” has the meaning set forth in Section 4(a) of this Article
FIFTEENTH.

“Request” has the meaning set forth in Section 3(b) of this Article FIFTEENTH.

“Requesting Person” has the meaning set forth in Section 3(b) of this Article
FIFTEENTH.

“Securities” and “Security” each has the meaning set forth in Section 7 of this
Article FIFTEENTH.

“Security Entitlement” has the meaning set forth in Section 8–102(17) of the
Delaware Uniform Commercial Code, as amended from time to time.

“Stock” means any interest or Security Entitlement that would be treated as
“stock” of the Corporation pursuant to Treas. Reg. § 1.382–2(a)(3) or Treas.
Reg. § 1.382–2T(f)(18).

“Subsidiary” or “Subsidiaries” of any specified Person means any Corporation or
other entity a majority of the voting power of the equity securities or a
majority of the equity or membership interest is owned, directly or indirectly,
by such Person.

“Tax Benefits” includes the net operating loss carryovers, capital loss
carryovers, general business credit carryovers, alternative minimum tax credit
carryovers and foreign tax credit carryovers, as well as any loss or deduction
attributable to a “net unrealized built-in loss” of the Corporation or any of
its Subsidiaries as of December 31, 2012, within the meaning of Section 382 of
the Code.

“Trading Day,” when used with respect to any securities, means a day on which
the NYSE is open for the transaction of business or, if such securities are not
listed or admitted to trading on the NYSE, a day on which the principal national
securities exchange on which such securities are listed or admitted to trading
is open for the transaction of business or, if such securities are not listed or
admitted to trading on any national securities exchange, a day on which the
principal automated quotation system that reports trading in such securities is
open for transaction of business or, if such securities are not listed on a
national securities exchange or quoted on an automated quotation system, a
Business Day.

 

B-11



--------------------------------------------------------------------------------

“Transfer” means any direct, indirect or deemed sale, transfer, assignment,
conveyance, pledge or other disposition or other action taken by a Person, other
than the Corporation, that alters the Beneficial Ownership of any Person. A
Transfer shall also include the creation or grant of an option (including an
option within the meaning of Treas. Reg. § 1.382–2T(h)(4)(v) or Treas. Reg. §
1.382–4(d)(9)) and the issuance by the Corporation of Stock upon the exercise of
an option or warrant. For the avoidance of doubt, a Transfer shall not include
(i) the creation or grant of an option by the Corporation or (ii) the issuance
or grant of Stock by the Corporation (except for stock issued upon the exercise
of any warrant issued by the Corporation).

“Transferee” means, with respect to any Transfer, any Person to whom Corporation
Securities are, or are proposed to be, Transferred.

“Transferor” means, with respect to any Transfer, any Person by or from whom
Corporation Securities are, or are proposed to be, Transferred.

“Treasury Regulations” means the regulations, including temporary regulations or
any successor regulations promulgated under the Code, as amended from time to
time.

Section 2. Transfer and Ownership Restrictions.

(a) In order to preserve the Corporation’s ability to use the Tax Benefits to
offset income, until the Expiration Date no Person other than the Corporation
shall, except as provided in Section 3(a) below, Transfer to any Person (and any
such attempted Transfer shall be void ab initio), any direct or indirect
interest in any Corporation Securities to the extent that such Transfer, if
effective, would cause the transferee or any other Person to become a Five
Percent Stockholder, or would cause the Beneficial Ownership of a Five Percent
Stockholder to increase (any such Transfer, a “Five Percent Transaction”). The
prior sentence shall not preclude either the Transfer to the Depository Trust
Company (“DTC”), Clearing and Depository Services (“CDS”) or to any other
securities intermediary, as such term is defined in § 8-102(14) of the Uniform
Commercial Code, of Corporation Securities not previously held through DTC, CDS
or such intermediary or the settlement of any transactions in the Corporation
Securities entered into through the facilities of a national securities
exchange, any national securities quotation system or any electronic or other
alternative trading system; provided that, if such Transfer or the settlement of
the transaction would result in a Prohibited Transfer, such Transfer shall
nonetheless be a Prohibited Transfer subject to all of the provisions and
limitations set forth in the remainder of this Article FIFTEENTH.

Section 3. Exceptions; Waiver of Transfer and Ownership Restrictions.

(a) Any Transfer of Corporation Securities that would otherwise be prohibited
and/or void under this Article FIFTEENTH shall nonetheless be permitted if
(i) prior to such Transfer being consummated (or, in the case of an involuntary
Transfer, as soon as practicable after the transaction is consummated), the
Board of Directors approves the Transfer in accordance with Section 3(b) or 3(c)
of this Article FIFTEENTH (such approval may relate to a Transfer or series of
identified Transfers and may provide the effective time

 

B-12



--------------------------------------------------------------------------------

of such transfer which could be retroactive), (ii) such Transfer is pursuant to
any transaction, including, but not limited to, a merger, consolidation,
mandatory share exchange or other business combination in which all holders of
Corporation Securities receive, or are offered the same opportunity to receive,
cash or other consideration for all such Corporation Securities, and upon the
consummation of which the acquiror owns at least a majority of the outstanding
shares of Common Stock, (iii) such Transfer is a Transfer to any employee stock
ownership or other employee benefit plan of the Corporation or a Subsidiary of
the Corporation (or any entity or trustee holding shares of Common Stock for or
pursuant to the terms of any such plan or for the purpose of funding any such
plan or funding other employee benefits for employees of the Corporation or of
any Subsidiary of the Corporation), (iv) such Transfer is a Transfer by a member
of the ING Group (including Transfers made indirectly through any underwriter,
dealer or initial purchaser), or (v) such Transfer consists of the issuance of
Stock by the Corporation upon the exercise of any ING Group Warrants.

(b) The restrictions contained in this Article FIFTEENTH are for the purposes of
reducing the risk that any Ownership Change or any other ownership change for
purposes of Section 382 with respect to the Corporation may limit the
Corporation’s ability to utilize its Tax Benefits. The restrictions set forth in
Section 2(a) of this Article FIFTEENTH shall not apply to a proposed Transfer
that is a Five Percent Transaction if the Transferor or the Transferee obtains
the authorization of the Board of Directors in the manner described below. In
connection therewith, and to provide for effective policing of these provisions,
any Person who desires to effect a transaction that may be a Five Percent
Transaction (a “Requesting Person”) shall, prior to the date of such transaction
for which the Requesting Person seeks authorization (the “Proposed
Transaction”), request in writing (a “Request”) that the Board of Directors
review the Proposed Transaction and authorize or not authorize the Proposed
Transaction in accordance with this Section 3(b). A Request shall be delivered
by registered mail, return receipt requested, to the Secretary of the
Corporation at the Corporation’s principal executive office. Such Request shall
be deemed to have been made when actually received by the Corporation. A Request
shall include: (i) the name and address and telephone number of the Requesting
Person; (ii) the number and percentage of Corporation Securities then
Beneficially Owned by the Requesting Person and (iii) a reasonably detailed
description of the Proposed Transaction or Proposed Transactions by which the
Requesting Person would propose to effect a Five Percent Transaction and the
proposed tax treatment thereof. The Board of Directors shall, in good faith,
endeavor to respond to a Request within twenty (20) Business Days of receiving
such Request; provided that the failure of the Board of Directors to make a
determination within such period shall be deemed to constitute the denial by the
Board of Directors of the Request. The Requesting Person shall respond promptly
to reasonable and appropriate requests for additional information from the
Corporation or the Board of Directors and its advisors to assist the Board of
Directors in making its determination. The Board of Directors shall only
authorize a Proposed Transaction if it receives, at the Board’s request, a
report from the Corporation’s advisors to the effect that the Proposed
Transaction does not create a significant risk of material adverse tax
consequences to the Corporation or the Board of Directors otherwise determines
in its sole discretion that granting the Request is in the best interests of the
Corporation. Any Request may be submitted on a confidential basis and, except to
the extent required by applicable law, the Corporation shall maintain the
confidentiality of such Request and the determination of the Board of Directors
with respect thereto, unless the information contained in the Request or the
determination of the Board of Directors with

 

B-13



--------------------------------------------------------------------------------

respect thereto otherwise becomes publicly available. The Request shall be
considered and evaluated by directors serving on the Board of Directors who are
independent of the Corporation and the Requesting Person and disinterested with
respect to the Request, who shall constitute a committee of the Board for this
purpose, and the action of a majority of such independent and disinterested
directors, or any committee of the Board consisting solely of these directors,
shall be deemed to be the determination of the Board of Directors for purposes
of such Request. Furthermore, the Board of Directors shall approve within ten
(10) Business Days of receiving a Request as provided in this Section 3(b) of
any proposed Transfer that does not cause any aggregate increase in the
Beneficial Ownership of Stock by Five Percent Stockholders (as determined after
giving effect to the proposed Transfer) over the lowest Beneficial Ownership of
Stock by such Five Percent Stockholders (as determined immediately before the
proposed Transfer) at any time during the relevant testing period, in all cases
for purposes of Section 382 of the Code. For the avoidance of doubt, for
purposes of the foregoing sentence, all Transfers shall be taken into account
notwithstanding that pursuant to Notice 2008-84 (and any regulations issued
pursuant thereto) no testing date may have occurred with respect to such
Transfer.

(c) In addition to Section 3(b), the Board of Directors may determine that the
restrictions set forth in Section 2(a) of this Article FIFTEENTH shall not apply
to any particular transaction or transactions, whether or not a request has been
made to the Board of Directors, including a Request pursuant to Section 3(b) of
this Article FIFTEENTH, subject to any conditions that it deems reasonable and
appropriate in connection therewith. Any determination of the Board of Directors
hereunder may be made prospectively or retroactively.

(d) The Board of Directors, to the fullest extent permitted by law, may exercise
the authority granted by this Article FIFTEENTH through duly authorized officers
or agents of the Corporation.

Section 4. Excess Securities.

(a) No employee or agent of the Corporation shall record any Prohibited
Transfer, and the purported Transferee of such a Prohibited Transfer (the
“Purported Transferee”) shall not be recognized as a stockholder of the
Corporation for any purpose whatsoever in respect of the Corporation Securities
which are the subject of the Prohibited Transfer (the “Excess Securities”).
Until the Excess Securities are acquired by another Person in a Transfer that is
not a Prohibited Transfer, the Purported Transferee shall not be entitled to any
rights thereunder, including rights of stockholders of the Corporation with
respect to such Excess Securities, including, without limitation, the right to
vote such Excess Securities and to receive dividends or distributions, whether
liquidating or otherwise, in respect thereof, if any, and the Excess Securities
shall be deemed to remain with the Transferor unless and until the Excess
Securities are transferred to the Agent pursuant to Section 5 of this Article
FIFTEENTH or until an approval is obtained under Section 3 of this Article
FIFTEENTH. After the Excess Securities have been acquired in a Transfer that is
not a Prohibited Transfer, the Corporation Securities shall cease to be Excess
Securities. For this purpose, any Transfer of Excess Securities not in
accordance with the provisions of this Section 4 or Section 5 of this Article
FIFTEENTH shall also be a Prohibited Transfer.

 

B-14



--------------------------------------------------------------------------------

(b) The Corporation may make such arrangements or issue such instructions to its
stock transfer agent as may be determined by the Board of Directors to be
necessary or advisable to implement this Article FIFTEENTH, including, without
limitation, authorizing, in accordance with Section 9 of this Article FIFTEENTH,
such transfer agent to require an affidavit from a Purported Transferee
regarding such Person’s Beneficial Ownership of Stock and other evidence that a
Transfer will not be prohibited by this Article FIFTEENTH as a condition to
registering any Transfer.

Section 5. Transfer to Agent. If the Board of Directors determines that a
Transfer of Corporation Securities constitutes a Prohibited Transfer then, upon
written demand by the Corporation sent within thirty (30) days of the date on
which the Board of Directors determines that the attempted Transfer constitutes
a Prohibited Transfer, the Purported Transferee shall transfer or cause to be
transferred any certificate or other evidence of ownership of the Excess
Securities within the Purported Transferee’s possession or control, together
with any Prohibited Distributions, or, in the case of uncertificated Stock,
shall automatically be deemed to be transferred to an agent designated by the
Board of Directors (the “Agent”). The Agent shall thereupon sell to a buyer or
buyers, which may include the Corporation, the Excess Securities transferred to
it in one or more arm’s-length transactions (on the public securities market on
which such Excess Securities are traded, if possible, or otherwise privately);
provided, however, that any such sale must not constitute a Prohibited Transfer;
and provided further that the Agent shall effect such sale or sales in an
orderly fashion and shall not be required to effect any such sale within any
specific time frame if, in the Agent’s discretion, such sale or sales would
disrupt the market for the Corporation Securities, would otherwise adversely
affect the value of the Corporation Securities or would be in violation of
applicable securities laws. If the Purported Transferee has resold the Excess
Securities before receiving the Corporation’s demand to surrender Excess
Securities to the Agent, the Purported Transferee shall be deemed to have sold
the Excess Securities for the Agent, and shall be required to transfer to the
Agent any Prohibited Distributions and proceeds of such sale, except to the
extent that the Corporation grants written permission to the Purported
Transferee to retain a portion of such sales proceeds and Prohibited
Distributions not exceeding the amount that the Purported Transferee would have
received from the Agent pursuant to Section 6 of this Article FIFTEENTH if the
Agent rather than the Purported Transferee had resold the Excess Securities for
an amount equal to the proceeds of such sale by the Purported Transferee (and
taking into account only the actual costs incurred by the Agent).

Section 6. Application of Proceeds and Prohibited Distributions. The Agent shall
apply any proceeds of a sale by it of Excess Securities and, if the Purported
Transferee has previously resold the Excess Securities, any amounts received by
the Agent from a Purported Transferee, together, in either case, with any
Prohibited Distributions, as follows: (a) first, such amounts shall be paid to
the Agent to the extent necessary to cover its costs and expenses incurred in
connection with its duties hereunder; (b) second, any remaining amounts shall be
paid to the Purported Transferee, up to the amount paid by the Purported
Transferee for the Excess Securities (or the Market Price at the time of the
Transfer, in the event the purported Transfer of the Excess Securities was, in
whole or in part, a gift, inheritance or similar Transfer); and (c) third, any
remaining amounts shall be paid to the Transferor that was party to the subject
Prohibited Transfer, or, if the Transferor that was party to the subject
Prohibited Transfer cannot be readily identified, to one or more

 

B-15



--------------------------------------------------------------------------------

organizations qualifying under section 501(c)(3) of the Code (or any comparable
successor provision) selected by the Board of Directors. The Purported
Transferee of Excess Securities shall have no claim, cause of action or any
other recourse whatsoever against any Transferor of Excess Securities. The
Purported Transferee’s sole right with respect to such shares shall be limited
to the amount payable to the Purported Transferee pursuant to this Section 6. In
no event shall the proceeds of any sale of Excess Securities pursuant to this
Section 6 inure to the benefit of the Corporation or the Agent, except to the
extent used to cover costs and expenses incurred by the Agent in performing its
duties hereunder.

Section 7. Modification of Remedies for Certain Indirect Transfers. In the event
of any Transfer that does not involve a transfer of securities of the
Corporation within the meaning of Delaware law (“Securities,” and individually,
a “Security”) but which would cause the transferee or any other Person to become
a Five Percent Stockholder, or would cause the Beneficial Ownership of a Five
Percent Stockholder to increase, the application of Section 5 and Section 6 of
this Article FIFTEENTH shall be modified as described in this Section 7. In such
case, no such Five Percent Stockholder shall be required to dispose of any
interest that is not a Security, but such Five Percent Stockholder and/or any
Person whose ownership of Securities is attributed to such Five Percent
Stockholder shall be deemed to have disposed of and shall be required to dispose
of sufficient Securities (which Securities shall be disposed of in the inverse
order in which they were acquired) to cause such Five Percent Stockholder,
following such disposition, not to be in violation of this Article FIFTEENTH.
Such disposition shall be deemed to occur simultaneously with the Transfer
giving rise to the application of this provision, and such number of Securities
that are deemed to be disposed of shall be considered Excess Securities and
shall be disposed of through the Agent as provided in Sections 5 and 6 of this
Article FIFTEENTH, except that the maximum aggregate amount payable either to
such Five Percent Stockholder, or to such other Person that was the direct
holder of such Excess Securities, in connection with such sale shall be the
Market Price of such Excess Securities at the time of the purported Transfer.
All expenses incurred by the Agent in disposing of such Excess Securities shall
be paid out of any amounts due such Five Percent Stockholder or such other
Person. The purpose of this Section 7 is to extend the restrictions in Sections
2 and 4 of this Article FIFTEENTH to situations in which there is a Five Percent
Transaction without a direct Transfer of Securities, and this Section 7, along
with the other provisions of this Article FIFTEENTH, shall be interpreted to
produce the same results, with differences as the context requires, as a direct
Transfer of Corporation Securities.

Section 8. Legal Proceedings; Prompt Enforcement. If the Purported Transferee
fails to surrender the Excess Securities or the proceeds of a sale thereof, in
either case, with any Prohibited Distributions, to the Agent within thirty
(30) days from the date on which the Corporation makes a written demand pursuant
to Section 5 of this Article FIFTEENTH (whether or not made within the time
specified in Section 5 of this Article FIFTEENTH), then the Corporation may take
any actions it deems necessary to enforce the provisions hereof, including the
institution of legal proceedings to compel the surrender. Nothing in this
Section 8 shall (a) be deemed inconsistent with any Transfer of the Excess
Securities provided in this Article FIFTEENTH being void ab initio, (b) preclude
the Corporation in its discretion from immediately bringing legal proceedings
without a prior demand or (c) cause any failure of the Corporation to act within
the time periods set forth in Section 5 of this Article FIFTEENTH to constitute
a waiver or loss of any right of the Corporation under this Article FIFTEENTH.
The Board of Directors may authorize such additional actions as it deems
advisable to give effect to the provisions of this Article FIFTEENTH.

 

B-16



--------------------------------------------------------------------------------

Section 9. Obligation to Provide Information. As a condition to the registration
of the Transfer of any Stock, any Person who is a beneficial, legal or record
holder of Stock, and any proposed Transferee and any Person controlling,
controlled by or under common control with the proposed Transferee, shall
provide such information, to the extent reasonably available and legally
permissible, as the Corporation may reasonably request from time to time in
order to determine compliance with this Article FIFTEENTH or the status of the
Tax Benefits of the Corporation.

Section 10. Legends. The Board of Directors may require that the registration of
the Stock on the stock transfer books of the Corporation, or any certificates
issued by the Corporation evidencing ownership of shares of Stock that are
subject to the restrictions on transfer and ownership contained in this Article
FIFTEENTH bear the following legend:

“THE TRANSFER OF SECURITIES REPRESENTED HEREBY IS SUBJECT TO RESTRICTION
PURSUANT TO ARTICLE FIFTEENTH OF THE AMENDED AND RESTATED CERTIFICATE OF
INCORPORATION OF ING U.S, INC., AS AMENDED AND IN EFFECT FROM TIME TO TIME, A
COPY OF WHICH MAY BE OBTAINED FROM THE CORPORATION UPON REQUEST.”

The Board of Directors may also require that any certificates or other evidence
of ownership issued by the Corporation evidencing ownership of shares of Stock
that are subject to conditions imposed by the Board of Directors under Section 3
of this Article FIFTEENTH also bear a conspicuous legend referencing the
applicable restrictions.

The Corporation shall have the power to make appropriate notations upon its
stock transfer records or other evidence of ownership and to instruct any
transfer agent, registrar, securities intermediary or depository with respect to
the requirements of this Article FIFTEENTH for any uncertificated Corporation
Securities or Corporation Securities held in an indirect holding system.

Section 11. Authority of Board of Directors.

(a) All determinations and interpretations of the Board of Directors shall be
interpreted or determined, as the case may be, by the Board of Directors in its
sole discretion and shall be conclusive and binding for all purposes of this
Article FIFTEENTH.

(b) The Board of Directors shall have the power to determine all matters
necessary for assessing compliance with this Article FIFTEENTH, including,
without limitation, (i) the identification of Five Percent Stockholders,
(ii) whether a Transfer is a Five Percent Transaction or a Prohibited Transfer,
(iii) the Beneficial Ownership in the Corporation of any Five Percent
Stockholder, (iv) whether an instrument constitutes a Corporation Security,
(v) the amount (or Market Price) due to a Purported Transferee pursuant to
Section 6 of this Article FIFTEENTH, and (vi) any other matters which the

 

B-17



--------------------------------------------------------------------------------

Board of Directors determines to be relevant; and the good faith determination
of the Board of Directors on such matters shall be conclusive and binding for
all the purposes of this Article FIFTEENTH. In addition, the Board of Directors
may, to the extent permitted by law, from time to time establish, modify, amend
or rescind by-laws, regulations and procedures of the Corporation not
inconsistent with the provisions of this Article FIFTEENTH for purposes of
determining whether any Transfer of Corporation Securities would jeopardize the
Corporation’s ability to preserve and use the Tax Benefits and for the orderly
application, administration and implementation of this Article FIFTEENTH.

(c) Nothing contained in this Article FIFTEENTH shall limit the authority of the
Board of Directors to take such other action to the extent permitted by law as
it deems necessary or advisable to protect the Corporation and its stockholders
in preserving the Tax Benefits. Without limiting the generality of the
foregoing, in the event of a change in law making one or more of the following
actions necessary or desirable, the Board of Directors may, by adopting a
written resolution, (i) modify the definition of Beneficial Ownership in the
Corporation, Five Percent Stockholder or the Persons covered by this Article
FIFTEENTH, (ii) modify the definitions of any other terms set forth in this
Article FIFTEENTH or (iii) modify the terms of this Article FIFTEENTH as
appropriate, in each case, in order to prevent an Ownership Change or any other
ownership change for purposes of Section 382 of the Code (or other sections of
the Code or any similar state law, if applicable) as a result of any changes in
applicable law or otherwise; provided, however, that the Board of Directors
shall not cause there to be such modification unless it receives a report, at
the Board’s request, from the Corporation’s advisors to the effect that such
action is reasonably necessary or advisable to preserve the Tax Benefits or that
the continuation of certain restrictions is no longer reasonably necessary for
the preservation of the Tax Benefits. The Board shall cause the prompt public
announcement of such modification in such manner as the Board determines
appropriate under the circumstances. In the case of an ambiguity in the
application of any of the provisions of this Article FIFTEENTH, including any
definition used herein, the Board of Directors shall have the power to determine
the application of such provisions with respect to any situation based on its
reasonable belief, understanding or knowledge of the circumstances. In the event
this Article FIFTEENTH requires an action by the Board of Directors but fails to
provide specific guidance with respect to such action, the Board of Directors
shall have the power to determine the action to be taken so long as such action
is not contrary to the provisions of this Article FIFTEENTH. All such actions,
calculations, interpretations and determinations that are done or made by the
Board of Directors in good faith shall be conclusive and binding on the
Corporation, the Agent, and all other Persons for all other purposes of this
Article FIFTEENTH. The Board of Directors may delegate all or any portion of its
duties and powers under this Article FIFTEENTH to a committee of the Board of
Directors as it deems necessary or advisable and, to the fullest extent
permitted by law, may exercise the authority granted by this Article FIFTEENTH
through duly authorized officers or agents of the Corporation.

Section 12. Reliance. To the fullest extent permitted by law, the Corporation
and the members of the Board of Directors shall be fully protected in relying in
good faith upon the information, opinions, reports or statements of the chief
executive officer, the chief financial officer, the chief accounting officer or
the corporate controller or other executive officers of the Corporation or of
the Corporation’s legal counsel, independent auditors, transfer agent,
investment bankers or other employees and agents in making the

 

B-18



--------------------------------------------------------------------------------

determinations and findings contemplated by this Article FIFTEENTH, and the
members of the Board of Directors shall not be responsible for any good faith
errors made in connection therewith. For purposes of determining the existence
and identity of, and the amount of any Corporation Securities Beneficially Owned
by any stockholder, the Corporation is entitled to rely on the existence and
absence of filings of Schedule 13D or 13G under the Exchange Act (or similar
filings), as of any date, subject to its actual knowledge of the ownership of
Corporation Securities.

Section 13. Benefits of This Article FIFTEENTH. Nothing in this Article
FIFTEENTH shall be construed to give to any Person other than the Corporation or
the Agent any legal or equitable right, remedy or claim under this Article
FIFTEENTH. This Article FIFTEENTH shall be for the sole and exclusive benefit of
the Corporation and the Agent.

Section 14. Severability. The purpose of this Article FIFTEENTH is to facilitate
the Corporation’s ability to maintain or preserve its Tax Benefits. If any
provision of this Article FIFTEENTH or the application of any such provision to
any Person or under any circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Article FIFTEENTH.

Section 15. Waiver. With regard to any power, remedy or right provided herein or
otherwise available to the Corporation or the Agent under this Article
FIFTEENTH, (a) no waiver will be effective unless expressly contained in a
writing signed by the waiving party, and (b) no alteration, modification or
impairment will be implied by reason of any previous waiver, extension of time,
delay or omission in exercise, or other indulgence.

Section 16. Limitation of Liability. To the maximum extent permitted by Delaware
law, no director of the Corporation shall be liable for any breach of any duty
under this Article FIFTEENTH, it being understood that no director shall be
responsible to the Corporation, any stockholder or any other Person for any
action taken or omitted to be taken under this Article FIFTEENTH. In particular,
without creating any liability to any Person, the Board may distinguish between
stockholders in connection with any Request under this Article FIFTEENTH.

SIXTEENTH. Unless the Corporation consents in writing to the selection of an
alternative forum, the Court of Chancery of the State of Delaware shall be the
sole and exclusive forum for (i) any derivative action or proceeding brought on
behalf of the Corporation, (ii) any action asserting a claim of breach of a
fiduciary duty owed by any director, officer or other employee of the
Corporation to the Corporation or the Corporation’s stockholders, (iii) any
action asserting a claim arising pursuant to any provision of the Delaware
General Corporation Law, or (iv) any action asserting a claim governed by the
internal affairs doctrine.

3. This Amended and Restated Certificate of Incorporation has been duly adopted
by both the Corporation’s board of directors and its stockholders in accordance
with the provisions of Sections 242 and 245 of the DGCL.

 

B-19



--------------------------------------------------------------------------------

4. This Amended and Restated Certificate of Incorporation shall be effective
upon filing with the Secretary of State of the State of Delaware.

IN WITNESS WHEREOF, I have signed this Amended and Restated Certificate of
Incorporation this eleventh day of April, 2013.

 

  

 

B-20



--------------------------------------------------------------------------------

ANNEX C

Form of Amended and Restated By-Laws

[see Exhibit 3.1]

 

C-1



--------------------------------------------------------------------------------

ANNEX D

Form of Common Interest Agreement

FORM OF COMMON INTEREST AGREEMENT

This COMMON INTEREST AGREEMENT (“Agreement”) is hereby entered into by and
between ING Groep N.V. (“ING Group”) and ING U.S., Inc. (“ING U.S.”)
(collectively, the “Parties”, and each individually, a “Party”). This Agreement
is entered into subsequent to the [DATE] initial public offering of ING U.S.
common stock (the “Common Stock”), after which ING Group has continued to own
shares of Common Stock (the “Transaction”), pursuant to the Shareholder
Agreement dated [            ], 2013 (the “Shareholder Agreement”), between the
Parties, and concerns the common interest of the Parties with respect to
            (the “[Designation for Specific Legal Matter]”).

WHEREAS, each of the Parties has determined that it may be in its best interest
to exchange with the other Party certain limited information, documents,
opinions, analyses, and other materials protected from disclosure by the
attorney-client privilege and/or the attorney work product immunity doctrine,
for the sole purpose of exploring issues common to both Parties, particularly in
light of each Party’s respective interests as a result of the Transaction and
rights and obligations under the Shareholder Agreement, and assessing potential
litigation and other risks in connection with the [Designation for Specific
Legal Matter];

NOW, THEREFORE, it is hereby agreed by and between the undersigned, as follows:

1. The Parties are entering into this Agreement to confirm their mutual
intention that all privileged and/or protected information that the Parties have
exchanged in the past or will exchange in the future concerning the [Designation
for Specific Legal Matter] shall retain its privileged and/or protected status,
and that no privileges or immunities from disclosure are intended to be or shall
be waived by virtue of any sharing pursuant to the terms of this Agreement.

2. The Parties agree that they share a common legal interest related to their
defense of the [Designation for Specific Legal Matter], which has been and will
continue to be furthered by the disclosure of communications between the Parties
and their counsel protected by the attorney-client privilege or the attorney
work product immunity doctrine. Accordingly, the Parties agree that the Parties
and their counsel may continue to exchange material related to [Designation for
Specific Legal Matter] without waiver of any privileges, immunities or
protections that attach to such material.

 

D-1



--------------------------------------------------------------------------------

3. In order to effectively pursue and protect their common legal interests, the
Parties have concluded that their interests are best served by sharing
documents, factual material, mental impressions, memoranda, strategies, legal
theories, interview reports, and other information, communications, and
confidences related to the [Designation for Specific Legal Matter] (hereinafter
“Common Interest Materials”). In the absence of such sharing, these Common
Interest Materials would be privileged from disclosure to adverse or other
parties as a result of the attorney-client privilege, the attorney work-product
immunity doctrine, or other applicable privileges or protections.

4. It is the intention and understanding of the Parties and their respective
counsel that all Common Interest Materials, including (a) any memoranda of or
communications made in, and the content and results of, all joint conferences of
counsel or in discussions between representatives of a Party and counsel the
other Party, (b) any and all correspondence or exchanges of documents and other
information concerning the [Designation for Specific Legal Matter], and (c) all
other Common Interest Materials of whatever nature, are intended to be
confidential and protected from disclosure to any third party by the
attorney-client privilege, the attorney work-product doctrine and other
applicable doctrines, privileges or protections, to the same extent and degree
as if such communications, correspondence and exchanges of documents and other
information had been solely between or among each of the Parties and its own
respective counsel.

5. The Parties and their counsel will not disclose Common Interest Materials, or
the contents thereof, to anyone except their respective in-house or outside
counsel, paralegals, or other staff of such outside counsel, experts, and
consultants retained for the [Designation for Specific Legal Matter], and their
own employees on “need to know” basis, without first obtaining the consent of
the other Party. All persons to whom Common Interest Materials are provided
shall be under an obligation to maintain their confidentiality and to use them
only as permitted by this Agreement. Each party agrees that any inadvertent or
purposeful disclosure by any Party of Common Interest Materials shall not
constitute or be deemed a waiver by the producing Party of any applicable
privilege or other legal protection.

6. Nothing in this Agreement shall limit the right of any signatory to disclose
any documents or information independently obtained from a third party having no
obligations of confidence to any Party herein. Nothing herein shall affect or in
any manner limit the rights or discretion of a Party or its counsel to dispose
of, disclose to others, or otherwise use Common Interest Materials originating
with that Party (i.e., Common Interest Materials not provided to that Party by
another Party). Nothing in this Agreement shall limit the right of a Party to
add or change its counsel.

7. Except as otherwise provided in this Agreement, any shared Common Interest
Materials, and the information contained therein, shall be used by the Parties
and their counsel solely in connection with the [Designation for Specific Legal
Matter]. In the event a Party or its counsel receives a subpoena or other legal
process calling for the production of any Common Interest Materials received
pursuant to this Agreement, the person receiving the request shall provide
prompt notice and afford the person who provided the Common Interest Materials
an opportunity to object. Absent the consent of the other Party, the Party
receiving the subpoena or other legal process shall not produce such Common
Interest Materials prior to the time production is legally required.

 

D-2



--------------------------------------------------------------------------------

8. Nothing in this Agreement shall be construed to (a) affect the separate and
independent representation of each Party by its respective counsel according to
what its counsel believes to be in the Party’s best interests, or (b) create an
attorney-client relationship between any counsel and anyone other than the
client of that counsel. The fact that the Parties have entered into this
Agreement shall not in any way preclude counsel for any Party from representing
any interest that may be construed to be adverse to the other Party to this
Agreement. Nor shall counsel for either Party be disqualified from representing
any Party it currently represents or examining or cross-examining any Party or
agent of a Party who testifies in any proceeding because of such counsel’s
receipt of information pursuant to this Agreement.

9. This Agreement shall continue in effect notwithstanding completion of the
[Designation for Specific Legal Matter]. Each of the Parties agrees that it will
continue to be bound by this Agreement following any such completion.

10. Any waiver in a particular instance of the rights and limitations contained
herein shall not be deemed, and is not intended to be, a general waiver of any
rights or limitations contained herein, and shall not operate as a waiver beyond
the particular instance.

11. In the event that any third party, including a government securities
enforcement authority, requests, requires or demands, by subpoena or otherwise,
Common Interest Materials from a Party, the Party receiving such request or
demand will, if and to the extent not prohibited by applicable laws or
regulations, (i) promptly notify the other Party and (ii) thereafter take all
steps reasonably requested by the other Party to defend against the disclosure
of Common Interest Materials and to permit the assertion of all applicable
rights and privileges with respect to Common Interest Materials.

12. In view of the nature of the obligations undertaken in this Agreement, it is
agreed and understood that money damages or other relief at law would not
adequately remedy any violation or threatened violation of its terms. Specific
performance, injunctive relief, and other appropriate relief shall be available
against a Party or any other person found to have violated or to be about to
violate any of the terms of this Agreement.

13. This Agreement constitutes the sole and complete agreement between and among
the Parties relating to Common Interest Materials.

 

D-3



--------------------------------------------------------------------------------

14. Any modifications to this Agreement must be in writing and signed by all
Parties.

15. This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Agreement by facsimile
or pdf shall be equally effective as delivery of the original, and shall not
affect the validity, enforceability or binding effect of this Agreement.

16. This Agreement is governed by and shall be construed in accordance with the
laws of the State of New York (without regard to its choice of law principles).
In addition, each Party hereby irrevocably submits to the exclusive jurisdiction
of the federal and state courts located in the Borough of Manhattan, the State
of New York, in respect of any claim or dispute arising out of or relating to
this Agreement. Each Party hereby irrevocably waives any objection which it may
now or hereafter have to the federal and the state courts located in the Borough
of Manhattan, the State of New York, being nominated as the forum to hear and
determine any proceedings and to settle any disputes and agrees not to claim
that any such court is not a convenient or appropriate forum.

17. The invalidity of any one provision or part of this Agreement shall not
render the entire Agreement invalid.

[Signature Page Follows]

 

D-4



--------------------------------------------------------------------------------

Effective as of                     ,             .

 

ING GROEP N.V. By:     By:    

 

ING U.S., INC. By:     By:    

 

D-5



--------------------------------------------------------------------------------

ANNEX E

Form of Related Party Transaction Policy

ING U.S., INC.

RELATED PARTY TRANSACTION APPROVAL POLICY

General

It is the policy of ING U.S., INC. (the “Company”) that all Related Party
Transactions (as defined below) will be subject to approval or ratification in
accordance with the procedures set forth in this Related Party Transaction
Approval Policy (this “Policy”).

Definitions

“Independent Committee” means a committee of the Board of Directors of the
Company comprised of at least three Independent Directors. If at the applicable
time the Board of Directors of the Company has designated an Independent
Director as its “Lead Director,” he or she shall be a member and the Chairperson
of the Independent Committee.

“Independent Directors” means directors who have been determined by the Board of
Directors of the Company to be independent directors for purposes of the New
York Stock Exchange corporate governance standards.

“ING Group” means ING Groep N.V. and its subsidiaries, except for the Company
and the Company’s subsidiaries.

“Item 404” means Item 404 of Regulation S-K promulgated by the SEC.

“Other Agreements” means the Equity Administration Agreement, Registration
Rights Agreement and Transitional Intellectual Property License Agreement, each
dated as of [—], 2013, between the Company and ING Groep N.V.

“Related Party Transaction” means (i) a transaction in which the Company or one
or more of its subsidiaries is a participant and which involves an amount
exceeding $120,000, in which any director, officer, greater than 5% stockholder
of the Company or any other “related person” (as defined in Item 404), has or
will have a direct or indirect material interest, (ii) any material amendment,
modification, extension or termination of the Shareholder Agreement or any Other
Agreement and (iii) any other transaction for which disclosure will be required
pursuant to Item 404.

“SEC” means the Securities and Exchange Commission.

“Shareholder Agreement” means the Shareholder Agreement, dated as of [—], 2013,
between the Company and ING Groep N.V.

 

E-1



--------------------------------------------------------------------------------

Procedures

An Independent Committee will review and approve or take such other action as it
may deem appropriate with respect to (a) Related Party Transactions, (b) any
material amendment, modification, extension or termination of a Related Party
Transaction (c) any amendment, modification, extension or termination of a
transaction that thereby will become a Related Party Transaction and (d) the
handling and resolution of any disputes arising in connection with Related Party
Transactions.

In determining whether to approve any Related Party Transaction, the Independent
Committee will consider, among others, the following factors:

 

  •  

the terms of the Related Party Transaction;

 

  •  

the related person’s interest in the Related Party Transaction;

 

  •  

the purpose and timing of the Related Party Transaction;

 

  •  

the nature of the involvement of the Company and its subsidiaries in the Related
Party Transaction and whether the Company or its subsidiaries (as applicable)
have demonstrable business reasons to enter into the Related Party Transaction;

 

  •  

whether the Related Party Transaction would impair the independence of a
director;

 

  •  

whether the proposed Related Party Transaction involves any potential
reputational or other risk issues; and

 

  •  

any other information the Independent Committee deems relevant.

In the event that the Company becomes aware of a Related Party Transaction that
was not approved under this Policy, such Related Party Transaction will be
reviewed in accordance with this Policy as promptly as reasonably practicable.
An Independent Committee will consider all of the relevant facts and
circumstances, evaluate all options available to the Company, including
ratification, amendment or termination of such Related Party Transaction and
take such course of action as the Independent Committee deems appropriate under
the circumstances.

An Independent Committee may, where it deems it to be appropriate, establish
guidelines for certain types of Related Party Transactions or designate certain
types of Related Party Transactions that will be deemed pre-approved. In
addition, to the extent any of the following is or would be a Related Party
Transaction, it will be deemed pre-approved:

 

  •  

If previously approved by the Compensation and Benefits Committee or the
Nominating and Governance Committee of the Board of Directors, as applicable,
any transaction or decision that involves providing compensation or benefits to
a director or executive officer of the Company or any of its subsidiaries in
connection with such director’s or executive officer’s duties

 

E-2



--------------------------------------------------------------------------------

 

with the Company or its subsidiaries, as applicable, or the hiring, promotion or
retention of any such director or executive officer;

 

  •  

Indemnification and advancement of expenses made pursuant to the Company’s
Amendment and Restated Certificate of Incorporation or By-Laws or pursuant to
any indemnification agreement; or

 

  •  

Any transaction where the related person’s interest or benefit arises solely
from the ownership of the Company’s securities and all holders of the Company’s
securities receive the same benefit on a pro rata basis (e.g., dividends).

In addition, the approval requirement under this Policy will not apply to the
implementation and administration of intercompany arrangements, including the
Shareholder Agreement and Other Agreements.

Unless requested by the Chairperson of an Independent Committee, any director on
such Independent Committee who has an interest in a Related Party Transaction
being considered by the Independent Committee will not participate in the
discussion and consideration of such Related Party Transaction. The Company’s
directors who are also senior executives or directors of ING Group, may
participate in the negotiation, execution, amendment, modification, extension or
termination of intercompany arrangements subject to this Policy (including the
Shareholder Agreement and Other Agreements), as well as in any resolution of
disputes under intercompany arrangements, on behalf of either or both of the
Company and ING Group, in each case under the direction of an Independent
Committee or a comparable committee of the Board of Directors or similar
governing body of ING Group.

No approval or ratification of a Related Party Transaction pursuant to this
Policy will be deemed to supersede the requirements of the Company’s Code of
Conduct and, to the extent applicable, each Related Party Transaction subject to
this Policy shall also comply with the Company’s Code of Conduct.

 

E-3